                                     Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 1 of 63
 JS 44 (Rev. 02/19)                                                              CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein.neither re.place nor sup%Ielnent the fil.in§ and service of plcaumgs or omer papers as re8ulreu ny law, except as
 provided by local rules of court. 'l`hrs form, approved by the Judicial Conference of the nrted States in eptember 1974, is rcqulrcd for the use of the Ierk of Court for the
 purpose of rmtlating the civil docket sheet. (Sli/I /NSrVer/CTJQNS ON NEXF l'AGl:` 0/~` 7HIS I'Ul€rl»[.)

 l. (=,) PLAINTIFFS                                                                                                   DEFENDANTS
 Dominick DeSimone                                                                                                  U.S. Claims Services Inc., and
                                                                                                                    P au l H as h i m
      (b) County of Residence of First Listed PlaintilT                  Philadelphia, PA                             County of Residence of First Listed Defendant    Kern, CA
                                      IEXC'HI'T IN u.s. l'l.1~llN71l~7"CIASE$                                                                (IN 1/.s. PLAINTIFF CASES0nI.)9
                                                                                                                      NOTE: IN LAND CONDEMNATION CASES, USE T1 IE LOCATION OF
                                                                                                                              THE TRACT or LAND INVOLVED.

      ( C ) Attorneys (['7f'1n Naive, A1/(lre.\.v, and Te/ep/mue Ni/iiilwi)                                            Attorneys {lfKllu\¢'n)

 Andrew B. Austin, Esq., P.O. Box 54628, Philadelphia, PA 19148                                                     John P. Quinn, Esq., Marshall Dennehey Warner Coleman & Goggin
 (610) 656-1956                                                                                                     2000 Market St., 23rd Floor, Philadelphia, PA (215) 575-2883

II. BASIS OF .IURISDICTION (Flute (Ill ",\"'inOi1e Bnx()nI)9                                            III. CITIZENSHI P OF FRINCIPAL PARTIES (Place an ",\"' in 0/ze Box./or F/aiIIl[H
                                                                                                                  (Fur l)ivel1\'i(y C`axe.v OHM                                      and One Bax./or D4'udanu
D I      U.S. Govcnuncnt                   D 3     Fcdclal Question                                                                           I"lll"    DEF                                        PTF      DEF
           Plaintiff                                 (IS Gave/'nmenl Not a Porgy                            Citizen of"llhis State            QK I      U l     Incorporated Ur Principal Place      rJ 4   D 4
                                                                                                                                                                  ofBusincss In This Slate

D 2      U.S. GO\'CI'lllllCl\l             El 4    Diversity                                                Citizen of Anolher Slate          D 2       Qi 2    Incorporated and Principal Place      D 5     855
           DefendzuN                                 (/mlicule C`ilizenxll/p u/Pnrlie.v in /lem III)                                                               of Business In Another Slate

                                                                                                            Citizen or Subjeci of a           o 3       D   3   Forcign Nalion                       O 6      o6
                                                                                                              Foreign Country
IV. NATURE OF SUIT (I'/ace [Ill "X" in Use Box OHM                                                                                                       Click here for: Nature of Suit Codc_Qcscriplion:§.
             CONTRACT                                                   'PORTS                                   FORFEITURE/PENA LTY                      BANKRUPTCY                     OTHER STATUTES
      I 10 Insurance                    l'ERSON.»\L INJURY                     PERSONAL INJURY        * 625 Dnlg Related Seizure          422 Appeal 28 USC 158                       375 False Claims Act
'I 120 Marine                        - 3l() Airplane                          365 Personal Injury -          oflProperty 21 USC 88 I      423 Wilhdmwal                               376 Qui Tam (3l USC
    130 Miller Acl                  D 315 Airplane Product                         Produc! Liability     690 Olhcr                             28 USC 157                                 3729(a))
    140 Negotiable Inslnnnenl                 Liability                    -1 367 Health Card                                                                                         400 Slalc Reapponionmcm
    150 Recovery o¢IOverpay\nelll D 320 Assault, Libel &                          Pluannaceutical                                          PROPERTY RIGHTS                            410 Amimlsl
        & Enlbrcelnenl ofjudgxnenl           Slender                              Personal Injury                                         820 Copyrights                           * 430 Banks and Banking,
    151 Medicare Act                    330 Fcdcral Employers'                    Product Liability                                       830 Patent                                  450 Coumnerce
1 152 Rccovcly of Dcf'\ultcd                 Liabil y                      ` 368 Asbestos Personal                                        835 Patent - Abbrcvi'\tcd                   460 Dcponalion
        Student Loans              U 340 Marine                                    Injury Product                                             New Drug Application                    470 Racketeer lnllucnccd and
       (Excludes Veterans)         D 345 Marine Frodticl                           Liability                                              840 Trademark                                   Corrupt Organizations
    153 Recovery of Overpaylnent             Llllbllily                      PERSONAL PROPERTY                    LABOR                   SOCIALSE I JRITY                         * 480 Consumer Credit
       of' Veleranls Benefiis      D 350 Motor Vchiclt.                   5 370 Other Fraud           * 710 Fair Labor Standards          861 HIA l1s9sm                              485 Telephone Consumer
 l 160 SlockIloldcrs` Suits             355 Motor Vehicle                     371 Truth in Lending           Acl                          862 Black Lung (923)                            Protection Act
    190 Other Contract                      Product Liability             - 380 11 her Personal          720 Labor/Manag,elnenl           863 Dlwc/Dlww (405(g))                      490 Cable/Sat TV
    195 Cunlrucl Fruducl Liability IJ 360 Other Personal                          Property Damage            Relations                    864 SSID Title XVI                          850 Securities/Commodi!ies/
    196 Franchise                           llljlu-y                      * 385 Propcny Damage           740 Railway Labor Act         * 865 RSI (405(g))                                 Exchange
                                   D 362 Personal Injury -                        Frodixcl Liability     751 Family and Medical                                                       890 Odder Statutory Actions
                                            Medical Malpractice                                              Leave Act                                                             1 891 Agricultural Acts
        REAL PR l'ER'llY                  CIVIL RIGHTS                      PRISONER PETITIONS           790 Other Labor Litigation       FEDERAL TAX SUITS                        1 893 Environmental Matters
"I 210 Land Condcnlmlion            ' 440 Other Civil Rights                  Ilabcas Corpus:        ' 791 Employee Retirement            870 Taws (U.S. Plains *                     895 Freedom of lnfonnntion
* 220 Foreclosure                  0 441 Voting                           - 463 Alien Detainee              Income Security Act                or Defendant)                              Act
` 230 Rent Lease W Ejectnlent       ' 442 Employment                      * 5 10 Motions to Vacate                                        87] IRS Third Party                         896 Arbitration
   240 Tons to I.'md               D 443 Housing/                                 Sentence                                                     26 USC 7609                            899 Administrative Procedure
   245 Torl Product Liability               Accominodaiions               " 530 General                                                                                                  Act/Review or Appeal of
   290 All Other Real Property      '* 445 Amer. w/Disabilities -             535 Death Penal N              IMMIGRATION                                                                 Agency Decision
                                            Employment                        Other:                 7 462 Naturalizatioll Applicviolx                                                950 Constitutionality of
                                       446 Amer. w/Disabilities               540 Mandamus *' r her  ' 465 Other Ilmz\iglation                                                            Smtc Statutes
                                            Other                         al 550 Civil Righls               Actions
                                   D 448 Education                        O 555 Prison C`.ondition
                                                                          D 560 Civil Detainee -
                                                                                  Conditions of
                                                                                  ColiElie\nenl
V. ORIGIN Cl'lacz' an "X" in Use Box (hlbg)
D I      Original                M2 Removed from               D 3       Remanded from                 D 4 Reinstated orD 5 Transferred from          D 6 Multidistrict                     D 8 Mllltidistric(
         Proceeding                  State Court                         Appellate Court                    Reopened           Another District              Litigation -                       Litigation -
                                                                                                                               (-/www                        Transfer                           Direct File
                                             Cite the U.S, Civil Statute under which you are tiling (Do /ml cilcjuri.wliclimu/I xmlulav unlavx ¢liversif_;9z
                                              28 U.S.C. § 1332
VI. CAUSE OF ACTION                          Brief descri son of cause:                  .                   .                                  .                                    .                    .
                                             Class Ac lon under PA Unfair Trade Practices Consumer Protection Law and Texas Deceptive Trade Practice Act
VII. REQUESTED IN                            8 CHECK IF THIS IS A CLASS ACTION        DEMAND S                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.             + 50,000.00                  JURY DEMAND:         M Yes     DNo
vm. RELATED CASE(S)
                                                  (Sec rn.srrucnnn.s)
      IF ANY                                                              JUDGE               __          _                                            DOCKET NUMBER
DATE                                                                        8IGN,.\'['U/E F ATT NEY QF RECORD
12/27/2019                                                                                            Zu    -
FOR Ol*ll"lCE HSE ONLY

  RECEIPT#                           AMOUNT                                       APPLYING 1l=p                                    JUDGE                             MAG. JUDGE
                            Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 2 of 63
                                                             UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                      (Io be used bY counsel or' pm se plainlwIo indicate the calegoly of the case for the purpose of assignmenl to the appropriate calendar)

  Address of Plaintiff:                         Dominick DeSimone, 845 Cross Street, Philadelphia, PA 19147
  Address of Defendant' U.S. Claims Services, Inc., 3801 Pegasus Dr, #101, Bakersfield, CA 93308, Paul Hashim, 852 Lombardy Ct, Fort Worth, TX 76122


 Place of Accident, Incident or Transaction:                                        Philadelphia, PA and Bakersfield, CA


 RELA TED CASE, IFANY°

 Case Number:                                                    Judge:                                                     Date Terminated:

 Civil cases are deemed related when Yes is answered to any of the following questions:

  I.    Is this case related to properly included in an earlier numbered suit pending or within one year                           Yes               No
        previously terminated action in this court?

 2.     Does this case involve the same issue of Fact or grow out of the same transaction as a prior suit                          Yes               No
        pending or within one year previously terminated action in this court?

 3.     Does this case involve the validity or infiingcment of a patent already in suit or any earlier                         Yes                   No
        numbered case pending or within one year previously terminated action oflthis court?

 4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                      Yes                   No
        case filed by the same individual?

 I certify that, to my knowledge, the within case         . is /       is not related to any case now pending or within one year previously terminated action in
 this court except as noted above.
            12/27/2019
                                                                                       ,-24                                                      85239
 DATE:                                                                              Must sign here
                                                                          Homey al Lan / Pro Se PIaint§#`                                 Attorney l.D. # (ifapplicable)


 CIVIL: (Place a V ill one cfutcgory only)

A.             Federal Question Cases.'                                                    B.    Diversity Jurisllietiml Cases."

        l.    Indemnity Contract, Marine Contract, and All Other Contracts                       I.   Insurance Contract and Other Contracts
        2.    F ELA                                                                              2.   Airplane Personal Injury
        3.    Jones Act-Personal Injury                                                          3.   Assault, Defamation
        4.     Antitrust                                                                         4.   Marine Personal Injury
        5.    Patent                                                                             5.   Motor Vehicle Personal Injury
        6.    Labor-Management Relations                                                         6.   Other Personal Injury (Please specf/59:
        7.    Civil Rights                                                                       7.   Products Liability
        8.    I-Iabeas Corpus                                                                    8.   Products Liability - Asbestos
        9.    Securities Act(s) Cases                                                      I     9.   All other Diversity Cases
8       10.  Social Security Review Cases
        II. All other Federal Question Cases
                                                                                                      (Please SPGCWW         Class Action, Pennsylvania IITPCPL

              (Please spevWi'



                                                                         ARBITRATION CERTIFICATION
                                                  (The effect oflhis cerryicalion is to remove the ease from eligibililyfor arbitration.)


1,
                    John P. Quinn                           counsel of record or pro se plaintiff do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief; the damages recoverable in this civil action case
              exceed the sum oll$ I 50,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.                                             \
                                                                                                 IN 4 1 1
DATE:      12/27/2019                                                            Sign here if applicable                                 M 49
                                                                        Arlomey-al-Law / Pm Se Plainly                                   Aflomey Lb. # (rfapplicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ, 609 (5/2018)
         Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 3 of 63



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                                                      I
                      CASE MANAGEMENT TRACK DESIGNATION FORM
 Dominick DeSimone
                                                                               CIVIL ACTION
                         v.
 U.S. Claims Services Inc.. and
 Paul Hashim                                                                   NO.
 In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
 plaintiff shall complete a Case Management Track Designation :Font in all civil cases at the time of
 filing the complaint and serve a copy on all defendants. (See § l :03 of the plan set forth on the reverse
 side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
 designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
 the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
 to which that defendant believes the case should be assigned.

 SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
 (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255.                               ( )
 (b) Social Security .- Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plaintiff Social Security Benefits.                                     ( )
 (c) Arbitration .- Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )
 (d) Asbestos - Cases involving claims for personal injury or property damage from
     exposure to asbestos.                        .                                                     ( )
 (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
     commonly refereed to as complex and that need special or intense management by
     the cou11. (See reverse side of this form for a detailed explanation of special
     management cases.)                                                                                 (X)
(f) Standard Management - Cases that do not fall into any one of the other tracks.                     ()
         12/27/2019               John P. Quinn                          U.S. Claims Services, Inc. and Paul Hashim
Date                                  Attorney-at-law                     Attorney for
(215) 575-2883                    (215) 575-0856                         jpquinn@mdwcg.com


Telephone                             FAX Number                          E-Mail Address


(Civ. 660) 10/02




                                                                                                                          n
           Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 4 of 63




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Dominick DeSimone, P/aintw(s)
                                                          CIVIL ACTION
                 v.
                                                           NO:
U.S. Claims Services Inc., and
Paul I-Iashim, Dqfendcmf(s).



                                     NOTICE OF REMOVAL

         U.S. Claim Services, Inc. and Paul Hashim ("Defendants"), by and through its attorneys,

Marshall Dennehey Warner Coleman & Goggin, hereby remove this action from the Court of

Common Pleas, Philadelphia County, to the United States District Court for the Eastern District

of Pennsylvania. Removal is proper under the Class Action Fairness Act of 2005 ("CAFA"), 28

U.S.C. §§ 1332, 1441, 1446 and 1453.


1.       BACKGROUND

         1. Plaintiff Dominic DeSimone filed this action on or about December 2, 2019 against

Defendants alleging claims under the Pennsylvania Unfair Trade Practices and Consumer

Protection Act (73 P.S. §§ 201-1, el seq.) and the Texas Deceptive Trade Practices-Consumer

Protection Act (Tex. Bus. & Com. Code §§ 17.41, et seq.) on behalf of himself and a putative

class.

         2. Plaintiffs class is defined as "all persons nationwide that [sic] were solicited - and had

successful claims to recover personal, family or household propeity - for which monies were
         Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 5 of 63



involved .-. or debited - by Defendant U.S. Claim Services between January nth 2018 and present."

(See Exhibit l at 1138.)

        3. Plaintiff alleges that the potential number of class members "is estimated to be more

than one-thousand." (See Exhibit 1 at 1[45.)

        4. Plaintiff alleges that the average class membe1"s claim is between $100 and $1,000 per

class member. (See Exhibit 1 at 1149.)

        5. Plaintiff also seeks treble damages under Pennsylvania and Texas law, as well as

injunctive relief. (See Exhibit I at W 60-61.)

        6. Plaintiff filed this action under the caption Dominic DeSi/none v. US. Claim Services,

Inc. and Paul Hashim, in the Court of Common Pleas, Philadelphia County, Case No. 191200218.

        7. Pursuant to 28 U.S.C. § I 446(a), true and correct copies of all pleadings and documents

filed and served to date in this action are attached as Exhibit 1.

        8. The Complaint was served on Defendants on December 9, 2019 and December 13,

2019.

        9. This Notice of Removal is the1'efo1'e timely under 28 U.S.C. §1446(b).


II.     REMOVAL IS PROPER UNDER THE CAFA


        10.   This Court has original subject matter jurisdiction over plaintiffs' claims under the

CAFA because this case is a "class action" that satisfies the CAFA's requirements.

        II.   CAFA's definition of "class action" includes any action "filed under rule 23 of the

Federal Rules of Civil Procedure or similar State statute or rule of judicial procedure authorizing

an action be brought by 1 or more 1'ep1°esentative persons as a class." 28 U.S.C. §l332(d)(1)(B).

        12.   This action was filed under Pennsylvania Rules of Civil Procedure sections 1702,

1708 and 1709, which govern class actions filed in Pennsylvania state court.


                                                  2
         Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 6 of 63



        13. Under the CAFA, this Court has original jurisdiction over any civil action "in which

the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs,

and is a class action in which ... (A) any member of a class of plaintiffs is a citizen of a State

diffel'ent fig°om any defendant." (28 U.S.C. §1332(d)(2).)

        14.   As stated above, Plaintiff DeSimone alleges that the number of class members is

estimated to be greater than 1,000, and the average amount of each member's claim is between

$100 and $1 ,000.

        15. Plaintiff furthei' seeks treble damages and injunctive relief under the Pennsylvania

Unfair Trade Practices and Consumer Protection Act (73 P.S. §§ 201-1, et seq.) and the Texas

Deceptive Trade Practices-Consumer Protection Act (Tex. Bus. & Com. Code §§ 17.41, el seq.).

        16.   Accordingly, Plaintiff seeks in excess of$300 to $3,000 in damages per putative class

member, in addition to injunctive relief.

       17. Based on the allegations set forth in the Complaint, Defendants hereby allege that the

aggregate amount in controvel'sy of the more than 1,000 putative class members exceeds

$5,000,000.

       18.. Ful'thelmore, this is a class action in which a member of the class of plaintiffs is a

citizen of a State different from any defendant.

       19. Plaintiff is a citizen of the State of Pennsylvania, and resides at 845 Cross Street,

Philadelphia, Pennsylvania, 19147.

       20. Defendant U.S Claim Services, Inc. is a Texas corporation located at 3801 Pegasus

Dr., Unit No. 101, Bakersfield, California, 93380.

       21. Defendant Paul Hashim is a citizen of the State of Texas.




                                                   3
         Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 7 of 63



        22.   Because none of the named Defendants is a citizen of Pennsylvania, the local

controversy exceptions in 28 U.S.C. §§ l332(d)(3) -- (4) do not apply. Nor do any other exceptions

to the CAFA apply in this case, in any event, Plaintiff' bears the burden of demonstrating an

exception applies in this case .

III.    REMOVAL TO THIS JURISDICTION IS PROPER

        23. Pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, removal of this action from

the Court of Common Pleas to the United States District Could for the Eastern District of

Pennsylvania is appropriate.

        24. The removal of this action to this Court is proper under 28 U.S.C. § l44l(a) because

the Cou11 of Common Pleas of Philadelphia is located within this federal judicial district.

        25. Counsel for Defendants hereby certify that they will file a copy of this Notice of

Removal with the Clerk of the Coult of Common Pleas of Philadelphia County and provide notice

of this filing to Plaintiff, as required by 28 U.S.C. § 1446(d).

                                       Respectfully submitted,

                                       MARSHALL DENNEHEY WARNER
                                       COLEMAN & GOGGIN



                               BY:
                                       JOHN p. QUINN, ESQUIRE
                                       2000 Market Street
                                       Suite 2300
                                       Philadelphia, PA 19103
                                       (215) 575-2883
                                       Attorney for Defendants, U.S. Claim Services, Inc. and
                                       Paul Hashim

December 27, 2019




                                                  4
        Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 8 of 63



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that I caused a true and correct timestamped copy of the
foregoing Notice of Removal of a Civil Action to be served upon the following known counsel
this 27th day of December, via United States First-Class mail, postage prepaid:

                                    Andrew B. Austin, Esq.
                                        PO Box 54628
                                    Philadelphia, PA 19148




                                         B Y:
                                                        /
                                                            -   O F _

                                                        JOHN p. QUINN, ESQUIRE




                                                5
Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 9 of 63




             Exhibit A
 12/27/2019            Case 2:19-cv-06150-GJP Document
                                                     civil1Docket
                                                             Filed  12/27/19 Page 10 of 63
                                                                  RepoN


                                                                                                    No Items in Cart  I     oGouT
                                                                                                                          L OGOU     kgfethlei

                                                                                                                  Civil &3uc!(.et Report
                                                                     A $5 Convenience fee will be added to the transaction at checkout.
  Case Description

     Case ID:              191200218
     Case Caption:        DESIMONE VS HASHIM ETAL
     Filing Date:          Monday , December 02nd, 2019
     Court:                CLASS ACTION
     Location:             City Hall
     Jury:                 JURY
     Case Type:            CLASS ACTION
     Status:               WAITING TO LIST CASE MGMT CONF

  Related Cases

  No related cases were found.

  Case Event Schedule

  No case events were found.

  Case motions

  No case motions were found.

  Case Parties

                                                       Expn
         Seq #                              Assoc                      Type                                   Name
                                                       Date
               1                                                       ATTORNEY FOR                           AUSTIN, ANDREW B
                                                                       PLAINTIFF
   Address: PO BOX 54628                                 Aliases: none
            PHILADELPHIA PA
            19148
            (610)656-1956


               2                                                       DEFENDANT                              HASHIM, PAUL R
   Address : 852 LOMBARDY CT                             Aliases: none
             FORT WORTH TX
             76122


               3                                                       DEFENDANT                              US CLAIMS
                                                                                                              SERVICES
   Address: 3801 PEGASUS DR                              Aliases: PAYNE RICHARDS & ASSOCIATES

https://ude6le.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames?case_id=191200218&uid=Y6JR!BlgVa8mU3iZq7__&o=Kkv5yRkiR!rzHdb          1/3
 12/27/2019            Case 2:19-cv-06150-GJP Document
                                                    civil1Docket
                                                            Filed  12/27/19 Page 11 of 63
                                                                 Report

                     #101
                     BAKERSFILED CA
                     93308


                 4                                    1                      PLAINTIFF                              DESIMONE,
                                                                                                                    DOMINICK
    Address: 845 CROSS STREET                               Aliases: none
                     PHILADELPHIA PA
                     19147


                5                                                            TEAM LEADER                            GLAZER, GARY s
    Address : 469 CITY HALL                                 Aliases: none
              PHILADELPHIA PA
              19107
              (215)686-9540


  Docket Entries

    Filing                                                                                                 Disposition Approval/
                           Docket Type                                       Filing Party
    Date/Time                                                                                                 Amount Entry Date
    02-DEc-2019 ACTIVE CASE                                                                                                    03-DEc-2019
    07:18 PM                                                                                                                   09:47 AM
                                                                         I                         I
              Docket
                      E-Filing Number: 1911063829
               Entry:


    02-DEc-2019 COMMENCEMENT CIVIL                                         AUSTIN,                                             03-DEC-2019
    07:18 PM    ACTION JURY                                                ANDREW B                                            09:47 AM
      Documents:           ,P-= Click Iink(s) to preview/purchase the documents
                           Final Cover


              Docket
                      none.
               Entry:


   02-DEc-2019 COMPLAINT FILED NOTICE                                     AUSTIN,                                              03-DEC-2019
   07:18 PM    GIVEN                                                      ANDREW B                                             09-.47 AM
      Documents:           .3-> Click Iink(s) to preview/purchase the documents
                           2019-12-02 Complaint.;;ij


              Docket COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
               Entry: SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED.



https://fjdefile.phila.gov/efs6d/zk__i]d_public_qry_03,zp_d ktrpt_frames'?case__id=191200218&uid =Y6JR!B lgVa8mU3iZq7_&o=Kkv5yRkiR!rzHdb     2/3
 12/27/2019    Case 2:19-cv-06150-GJP Document  1Docket
                                             Civil Filed  12/27/19 Page 12 of 63
                                                        Report

    02-DEC-2019 JURY TRIAL PERFECTED        AUSTIN,                              03-DEC-2019
    07:18 PM                                ANDREW B                             09:47 AM
              Docket
                Entry: 12 JURORS REQUESTED.


    02-DEc-2019 WAITING TO LIST CASE                                       AUSTIN,                                               03-DEC-2019
    07:18 PM    MGMT CONF                                                  ANDREW B                                              09:47 AM
              Docket
                      none.
               Entry:


    20-DEc-2019 AFFIDAVIT OF SERVICE                                       AUSTIN,                                               20-DEc-2019
    09:10 AM    FILED                                                      ANDREW B                                              09:18 AM
      Documents :          J'-=» Click Iink(s) to preview/purchase the documents
                            2019-12-20 Affidavit of Service.l


                      AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON US CLAIMS
              Docket
                      SERVICES AND PAUL R HASHIM BY CERTIFIED MAIL ON 12/1312019 FILED.
               Entry:
                      (FILED ON BEHALF OF DOMINICK DESIMONE)



                  y Case Description        y Related Cases     y Event Schedule       } Case Parties         y Docket Entries



                                        1
                                            Efling System         s_earcE9ome l Return to Results I




https://tjdefile.phila.gov/efsfjd/zk__ud_public_qry_03.zp_d ktrpt_frames?case_id=191200218&uid =Y6JR!B IgVa8mU3iZq7_&o=Kkv5yRki R!rzHdb        3/3
                      Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 13 of 63
       Court of Common Pleas of Philadelphia County                                                       ForP Ithonota Use Onlv (Docket Number)
                     Trial Division
                                                                                            DECEMBER 2019
                    Civil Cover Sheet                                                 E Fnlng numben 1911063829
                                                                                                                                              000218
PLAINTIFF'S NAME                                                                      DEFENDANT'S NAME
 DOMINICK DESIMONE                                                                      PAUL R. H A S H IM


PLAINTIFF'S ADDRESS                                                                   DEFENDANT'S ADDRESS
 845 CROSS STREET                                                                       8 5 2 L O MB A R D Y C T
 PHILADELPHIA PA 19147                                                                  FORT W ORTH TX 76122


PLAlNTIFF'S NAME                                                                     DEFENDANT'S NAME
                                                                                        U.S. CLAIMS SERVICES, ALIAS: PAYNE RICHARDS &
                                                                                        ASSOCIATES
PLAINTIFF'S ADDRESS                                                                  DEFENDANT'S ADDRESS
                                                                                       3 8 0 1 PEG ASUS      DR #101
                                                                                        BAKBRSFILED CA 93308


PLAINTIFF'S NAME                                                                     DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                                  DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS             COMMENCEMENT OF ACTION
                                                                             y C om p l ai n t               P eti ti on A c ti on                Notice of Appeal
                1                                          2
                                                                                    W ri t of Sum m ons      Transfer From Other Jurisdictions

AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                   Arbitration                     Ma s s T o r t                            Commerce                            Set t l emen t
    $50,000.00 or less
                                   July                            Savixigs Action                           Minor Cost Appeal                  Min or s
 Y More than $50,000.00            Non -Ju ry                      Petition                                  Statuloiy Appeals                   W / D / S u r vi va l
                               Y   O t h er :   .CLAS S ACT I ON
CASE TYPE AND CODE

  C1 - CLASS ACTION
                                                      'x



STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                FILED                                              IS CASE SUBJECT TO
                                                                                                                                 COORDINATION ORDER?
                                                                           PRO PROTHY                                                        YES            NO


                                                                      DEC 02 2019
                                                                             M. BRYANT

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: DOMINICK DESIMONE
Papers may be sewed at the address set forth below.

NAME OF PLAINTIFF'SlPETITIONER'S/APPELLANTS ATTORNEY                                 ADDRESS

 ANDREW B » AUSTIN                                                                    PO BOX 54628
                                                                                      PHILADELPHIA PA 19148
PHONE NUMBER                             FAX NUMBER
  (610)656-1956                          none entered

SUPREME COURT IDENTIFICATION no.                                                    E-MAIL ADDRESS
 3237 68                                                                              austin@stackhousegroup.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                               DATE SUBMITTED
 ANDREW AUS TIN                                                                       M o n d a y , December 02, 2 0 1 9 ,                 07:18 pm

                                                     FINAL COPY (Approved by the Prothonotary Clerk)
  Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 14 of 63




                                                                              step by the
Andrew B.                                                   Office       u6i%;l; records
Pennsylvania;as            __
Attorney for Plaintij' and Proposed Class
                                                                02        ore_      pm

P.O. Box # 54628
Philadelphia, Pennsylvania 19148
+1 (610) 656-1956
austi11@stacl<houseg1'oup.com

Dominick DeSimone, Plaintij'(s);                COURT OF COMMON PLEAS
                                                 PHILADELPHIA COUNTY
                   vs.
U.S. Claims Services Inc., and Paul                December Term, 2019
Hashim, Defendant(s).                               No.

                                                    CLASS ACTION,
                                                 JURY TRIAL DEMANDED




                         COMPLAINT-CLASS ACTION




                                            1
                                                                           Case ID: 191200218
             Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 15 of 63




                        NOTICE                                                            AVISO

You have been sued in court. If you wish to defend against      Le han demandado a usted en la carte. Si usted quiere de-
the claims set forth in the following pages, you must take      fenderse de esters demanders expuestas en las péginas sigu-
action within twenty (20) days after the complaint and no-      ientes, usted tine veinte (20) dias de plaza al partir de la
tice are served, by entering a written appearance person-       fecha de la demands y la notificacién. Hace Yalta asentar
ally or by attorney and filing in writing with the court your   Una comparencia escrita o en person o con un abogado
defenses or objections to the claims set forth against you.     y entregar a la carte en forma escrita Sus defenses o Sus
You are warned that if you fail to do so the case may pro-      objeciones a las demanders en contra de su persons. Sea
ceed without you and a judgment may be entered against          avisado que si usted no se defiende, la carte tomaré me-
you by the court without further notice for any money           didas y puede continua la demands en contra soya sin
claimed in the complaint or for any other claim or relief       preview aviso o notificacién. Ademés, la carte puede de-
requested by the plaintiffs You may lose money or prop-         cidir a favor del demandante y requiere que usted cumpla
erty or other rights important to you.                          con todas las provisiones de esta demands. Usted puede
                                                                peder diner O Sus propiedades u otros derechos impor-
YOU SHOULD TAKE THIS PAPER TO YOUR                              tantes para usted.
LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER OR CANNOT AFFORD ONE, GO TO OR                           LLEVE ESTA DEMANDA A UN ABOGADO IN-
TELEPHONE THE OFFICE SET FORTH BELOW                            MEDIATAMENTE. SI NO TIENE ABOGADO O SI
TO FIND OUT WHERE YOU CAN GET LEGAL                             NO TIENE EL DINERO SUFICIENTE DE PAGAR
HELP.                                                           TAL SERVICIO, VAYA EN PERSONA O LLAME POR
                                                                TELEFONO A LA OFICINA CUYA DIRECCION SE
      PHILADELPHIA BAR ASSOCIATION                              ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR
        Lawyer Referral and Information Service                 DONDE SE PUEDE CONSEGUIR ASISTENCIA LE-
            1101 Market Street, nth Floor                       G AL .
           Philadelphia, Pennsylvania 19107
                    (215)238-1701                                          ASOCiACiON DE LICENCIADOS
                                                                                 DE FILADELFIA
                                                                         Servicio De Referencia E Informacién Legal
                                                                                1101 Market Street, nth Floor
                                                                                Filadelfia, Pennsylvania 19107
                                                                                         (215) 238-1701




                                                            2

                                                                                                          Case ID: 191200218
      Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 16 of 63




                                               TABLE OF CONTENTS

INTRODUCTION                                                                                                                         4
PARTIES                                                                                                                              4
JURISDICTION 8 VENUE                                                                                                                 5
FACTS                                                                                                                                5
Business of Unclaimed Propert_y              .................................................                                       5
Finders are Entirely Unnecessary               ................................................                                      6
Finders are Not Exempt from UDAP                    .............................................                                    8
Mn DeSimone's Property              ......................................................                                           9
CLASS                                                                                                                                 10
Class Definition (q138) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
Numerousity (9139) .......................................................... 10
Commonality (9140) ......................................................... 10
Typicality (q141) ............................................................. 11
Adequate Representation (9142) ................................................. 11
Fair andEjwcz'ent (<l1q143 to 49) ................................................ 12

COUNTS                                                                                                                             13
Count # l. Pennsylvania Unj?zz'r Trade Practices Consumer Protection Law                                ..............             13
Count # 2. Texas Deceptive Trade Practices- Consumer Protection Act                              ..................                15
JURY DEMAND                                                                                                                        16
RELIEF                                                                                                                             16
EXHIBITS                                                                                                                           17
Exhibit A. Past Due Invoice           .....................................................                                        18
Exhibit B. Final Invoice t71reatenz'ng Collection: .....................................                                           21
Exhibit C. Application For Certificate Of Finder Regi.vtrm'z'on ............................                                       24




                                                                  3
                                                                                                                              Case ID: 191200218
         Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 17 of 63




                                            INTRODUCTION
         Plaintiff Dominick DeSimone, on behalf of himself and all others similarly situated, by and

     through his undersigned counsel, hereby brings this action for damages and injunctive relief

     against Paul Hashim and U.S. Claims Services, alleging they have violated state Unfair or Decep-

     tive Acts or Practices (UDAP) laws- specifically the Pennsylvania Unfair Trade Practices Consumer

     Protection Law (UTPCPL), 73 P.S. §§201-1 et seq. and Texas Deceptive Trade Practices-Consumer

     Protection Act, Tex. Bus. & Com. Code Ann. §§ 17.41 et seq.-through deception and misrepre-

     sentation causing individual property owners to believe that their services were required to recover

     unclaimed property that was escheated to the state, and therefore allege as follows:



                                                 PARTIES

1.   Plaintiff Dominick DeSimone, on behalf of himself and all others similarly situated, is an adult in-

     dividual who resides at 845 Cross Street, Philadelphia, Pennsylvania, 19147. Mr. DeSimone had

     unclaimed property thatwas escheated to the Commonwealdu of Pennsylvania.


2. Defendant U.S. Claims Services, Inc. is a Texas Corporation (#0802905239) with a principal place

     of business at 3801 Pegasus Drive #101, Bakersfield, California, 93308. U.S. Claims Services, Inc.

     seems to operate under a multitude of names currently and in the past, including: New Deal De-

     velopment, Inc; Payne Richards & Associates; Joseph Richards & Associates; among others. U.S.

     Claims Services (and the associated companies) are, upon information and belief, merely parts of

     a single enterprise, which is operated for the benefit of- and dominated by- Mr. Hashim and his

     family.


3. Defendant Paul R. Hashim is an adult individual who is believed to reside at 852 Lombardy Court,

     Fort Worth, Texas, 76122. Mr. Hashim is listed as the sole director and executive of Defendant

     U.S. Claims Services. Mr. Hashim is also a 'Finder' registered with the Pennsylvania Treasurer

     (#09801131-0315).




                                                      4

                                                                                                  Case ID: 191200218
         Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 18 of 63




                                       JURISDICTION 8 VENUE

4.   This Court has unlimited originaljurisdiction under 42 Pa. C.S. § 931 (a), and venue is proper as

     the transaction or occurrence out of which this cause of action arose was via mail addressed to- and

     received by- a resident of Philadelphia County. Pa. R.C.P. No. 2179.


s.   This Court has specific personal jurisdiction over the Defendants because both have a&rmatively

     established and maintained contacts with the Commonwealth ofPennsylvania in registering with the

     Pennsylvania Department of Treasury and regularly- and continuously- solicit Pennsylvanians to

     utilize their services.


6. Based upon representations by Counsel for the Defendant U.S. Claims Services that it is a "not a

     large company, but is a small family-owned business," this action is not subject to federal jurisdiction

     under the Class Action Fairness Act, 28 U.S.C. § 1332 (d), as the amount-in-controversy does not

     exceed $5,0()0,000.



                                                    FAC T S

                                      Business of Unclaimed Property


7.   Defendants Paul Hashim and U.S. Claims Services are "finders" engaged in the business of con-

     necting property owners with their unclaimed property escheated to the state.


8. Defendants identify Unclaimed Property by querying the various statutorily-designated agencies that

     receive it, normally the state Department of Treasury. Once the Defendants have identified Un-

     claimed Property of suMcient value to be of interest in their business, they then 'locate' the property

     owner using commonly available tools like Intellius People Search and/or Le§dsNexis Public Records.


9. Defendants then contact the property owners, where they notice the owner of the unclaimed property

     and provide a form to complete in order to recover it. The form is actually a contract between the

     property owner and Defendant U.S. Claims Services, that claims to provide "services, including but




                                                        s

                                                                                                      Case ID: 191200218
         Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 19 of 63




     not limited to: ordering/providing proper forms, answering any questions, and following up with the

     claim status" in exchange for a portion (sometimes exceeding 30%) of the unclaimed funds.


10. Once the property owners complete the contract, have it notarized, and return it, the Defendants
     then complete the claim for the property owners. In most states, the full value of the unclaimed

     property monies are forwarded directly to the property owner (and is not received by the Defendants) .

     After the monies are received, the Defendants then submit an invoice to the property owner for their

     fee; any unpaid fees are submitted to a collections agency.



                                      Finders are Entirely Unnecessary


11. Nowhere does Defendant U.S. Claims Services disclose in their contract that their services are un-

     necessary, or that the property-owner can recover their unclaimed monies without any fees and their

     entire business model is based upon the property-owners mistaken belief that the finders services are

     necessary.


12. However, it is extremely easy for a property owner to locate and claim property on their own, simply
     by contacting their appropriate state treasurer. Every state maintains a web-site, and the National As-

     sociation of Unclaimed Property Administrators, an organization of the state treasurers and agencies

     responsible for the escheated funds-maintains a web-site providing direct links and instructional in-

     formation on collecting their property at unclaimed . org.


13. Each state also maintains an office that is open during business hours and able to Held property-

     owners' questions and provide information on their claim. Most (if not all states) also provide a way

     to automatically track the status of their claims.


14. For example, the Pennsylvania Department of Treasury (http : //www. patreasury . gov/uncla

     ired-proper Ty/) will allow an individual via their web-site to search for unclaimed property and

     generate the necessary claim form to recover the money, which can be accomplished in minutes by

     the property owner. Pennsylvania Treasury provides a telephone number (800) 222-2046, staffed




                                                          6

                                                                                                     Case ID: 191200218
          Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 20 of 63




      during normal business hours, where property owners can ask questions and receive assistance, as

      well as an online portal on that same web-site where they are able to input a claim number or web

      inquiry ID which will allow them to check the status of the claim.


15.   Ultimately, none of the alleged 'services' offered by Defendant U.S. Claims Services are needed by

      the property owner: all of the services they provide (forms, questions, and status) are freely provided

      by the various State agencies holding the unclaimed property.


16. In fact, Defendants can not claim that their business is not based in deception, as they have been the

      subject of numerous Better Business Bureau complaints and newspaper articles.


17.   Additionally, Defendant Hashim's brother, Aaron Hashim-who purported to be owner of their pre-

      decessor company, New Concepts Development Company (d/b/a "U.S. Claims Services")-was

      interviewed by the Los Angeles Times in 2014. David Lazarus, Firm Charges Fee For Refund Data

      You Can Get Free, Los Angeles Times (06/30/2014), www. latimes . com/business /1a- fi- lazar

      us-20140701-column . html.


18. In that interview, Aaron Hashim admitted many people pay a fee to his companies because they

      have no idea they often can get their money themselves for fig°ee and stated: "[i]fwe told people

      where to go, we'd never get a call back." Id.


19.   In that same 2014 article, the Los Angeles Times wrote: "No one in their right mind would pay a

      private company to perform a relatively simple task that anyone could do for nothing" and further

      " [the Hashims'] business model rests almost entirely on giving clients the false impression that they

      can't get the money without his help." Id.


20.   Based upon the representations of Defendant Hashim's brother-believed to be still involved in the

      business-the Defendants cannot claim that their business model is not based on knowingly deceptive

      practices.




                                                        7

                                                                                                      Case ID: 191200218
         Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 21 of 63




                                    Finders are Not Exempt from UDAP

21. While several states, including Pennsylvania, have some regulation of finders, it is minimal and pri-
     marily focus on controlling limiting the fee that can be charged and preventing fraudulent claims

     made without the authorization of the property-owner.


22. Pennsylvania regulates hinders as part of their unclaimed property laws, 72 P.S. §§ 1301.11 et seq.,
     which requires unclaimed property finders to register with the Pennsylvania State Treasurer, sets

     the necessary contents for a finder agreement, and fix the maximum recovery for the finder at 15%.


23. One of the requirements of the any agreement is specifically identifying the "name, address, and
     telephone number" of the finder, as well as their valid certificate ofregistration number. §1301.11 (g) .


24. The Pennsylvania Treasurer is empowered to make regulations under this law, and has prescribed an
     application with instructions advising: "all individuals who operate as finders in Pennsylvania need

     to obtain a finder registration number even if they work for the same company." Exhibit C at 1.


25. Upon information and belief, Defendant U.S. Claims Services has one person registered as a 'Finder '
     with the Pennsylvania Treasurer: Defendant Paul Hashim.


26. Nowhere in the relevant laws are finders exempted from state consumer protection requirements,
     nor are their duties to properly inform consumers modified in any way.


27. Further, Defendants can not claim that their practices have the imprimatur of the Pennsylvania State

     Treasurer: "Nothing in this section shall be construed to prevent an owner from asserting at any

     time that any agreement to locate or reveal abandoned and unclaimed property reported to the State

     Treasurer is based on an excessive or unjust consideration." §1301.11 (j).




                                                        8

                                                                                                       Case ID: 191200218
          Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 22 of 63




                                          Mr. DeSimone's Property

28. In early April 2019, Mr. DeSimone was contacted by Defendant U.S. Claims Services, advising him
      that Defendants had identified unclaimed property belonging to him in the value of $469.10.


29.   The contract that Defendant U.S. Claims Services sent complied will the requirements of §1301.11 (g) ,

      and identified Defendant Paul Hashim as the registered Ender. However, it is worth note that the

      email address on the invoices was not to Paul Hashim, but rather a Ms. Shirley Wysinger (who is not

      registered with the Pennsylvania Treasurer as a Finder) .


30.   At no point did Mr. DeSimone know or suspect that Defendant U.S. Claims Services' services were

      unnecessary or that he could recover his unclaimed property himself. Therefore, Mr. DeSimone

      completed, signed, and had-notarized, believing it to be necessary to recover his monies.


31. In fact-as he lives on a modest income with substantial debt-had Mr. DeSimone known that he
      could recover his money without using the Defendants' services, he certainly would have.


32.   Defendant U.S. Claims Services thereafter submitted Mr. DeSimone's claim to the Pennsylvania

      Treasurer and the full amount of monies was sent to Mr. DeSimone, pursuant to Pennsylvania laws.


33. Several months after recovering his money Mr DeSimone began receiving invoices from Defendant
      Payne for $70.36. Mr. DeSimone did not initially recall the reason for the invoice and was confused

      by its statement: "Your prompt payment is appreciated so we may continue to search and locate any

      additional monies owed to you." ExhibitA.

34. Mr. DeSimone spoke to his brother about the invoice, who advised him that it was a scam and he
      could recover unclaimed property himself for free. However, that jogged Mr. DeSimone's memory

      whereupon he recalled that Defendant U.S. Claims Services had contacted him regarding his monies

      earlier that year.




                                                       9

                                                                                                    Case ID; 191200218
          Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 23 of 63




35.   Mr. DeSimone was therefore upset that he had been deceived and was being charged for something

      he could have- and would have- done himself for free. He therefore ignored the First and second

      notices, believing that was part of the Defendants' scam, that they were merely trying to collect

      fraudulent debt, and if he ignored them they would go away.


36. However, Mr. DeSimone received another invoice stamped 'FINAL NOTICE' which stated: "You

      have a legally binding contract with out company and have failed to remit payment as agreed. If your

      payment is not received within 10 days, this account will be turned over to our collections agency for

      legal action which may result in additional costs to you." Exhz'bitB.


37. Thereafter, Mr. DeSimone spoke to counsel regarding this issue.



                                                    CLASS

38. Plaintiff brings this action as a class action pursuant to Pa. R. Civ. P. 1702, 1708, and 1709 on behalf

      of themselves and the following class:

           All persons nationwide that were solicited- and had successful claims to recover personal,
           family or household property- for which monies were invoiced- or debited- by Defendant
           U.S. Claims Services between January nth 2018 and present.


39. The members of the class are so numerous that joinder of all members is impractical. PlaintiHls

      do not know the number of class members that exist however it is estimated to be more than one-

      thousand. However, the precise number of class members and their identities can be ascertained

      from the records of Defendants. It would be impracticable to individually join these plaintiffs with-

      out the use of a class action lawsuit.


40. The representative plaintiH"s claims raise questions of law and fact common to all class members.

      Among the questions of law and fact common to the class are the following:


      (a) Did the Defendants know their services (e.g. "ordering/providing proper forms, answering
           any questions, and following up with the claim status") were of limited to zero value?




                                                       10

                                                                                                     Case ID: 191200218
            Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 24 of 63




      (b) Did the Defendants solicitation represent their services as 'needed' and/or lack information
             necessary to evaluate the value of Defendants' 'services'?

       (c) Did the Defendants know at the time of their solicitation that their services were of dubious
             value yet still misrepresented their services as needed and/or failed to disclose that information

             to induce the transaction with PIaintiHls and the proposed Class?

      (d) Does Defendants conduct fall within the catch-all provision as "any other fraudulent or decep-
             tive conduct which creates a likelihood of confusion or of misunderstanding" under UTPCPL

             § 201-2 (4) (xxi)?

      (c) If Defendants complied with state law regulating Enders of unclaimed property does that oth-
             erwise exempt them from UDAP statutes?

      (f)   Did Defendant Paul Hashim personally participate in these unfair or deceptive acts or practices

            and therefore be subject to personal liability without the shield of corporate limited liability?

      (g)   Does Defendant U.S. Claims Service exist primarily for the benefit of- and which is dominated

            by- Defendant Paul Hashim and family and is therefore subject to the veil-piercing doctrine?


41.   The claims of the representative plaintiff are typical of, if not identical to, the claims of each mem-

      ber of the class because the representative plaintiHls and all class members were solicited by- and

      contracted with- Defendants to recover their unclaimed property without being provided necessary

      information to evaluate the nature of these services-speciNcally that property-owners can quickly,

      easily, and freely recover their property from the state-which was known by the Defendants at the

      time and withheld in order to induce them into the transaction. Any individual variation between the

      representative plaintiff and an absent class member is minimal and will not effect the ability of the

      representative plaintiH` to fairly represent the class.


42.   The representative plaintiff will fairly and adequately protect the interests of all class members. They

      have retained competent counsel who has experience in complex litigation, and knowledge of con-

      sumer protection laws, who will prosecute this action vigorously. Neither representative plaintiH`




                                                          11

                                                                                                        Case ID: 191200218
          Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 25 of 63




      not their counsel have any interests antagonistic to or in conflict with the class; their interests are an-

      tagonistic to the interests of the defendants; and they will vigorously pursue the claims of the class.

      Representative plaintiHls have adequate financial resources to vigorously pursue this action, includ-

      ing an agreement by their counsel to prosecute this action on a contingent basis and to advance the

      reasonable and necessary costs and expenses of litigation.


43.   A class action provides a fair and eMcient method for adjudication of the controversy.


44.   The questions of law or fact common to the class members predominate over any questions affecting

      only individual members. The common questions set forth above (iI 40) will affect all class members

      alike and predominate over any individual issues that could be present, as the resolutions of those

      are the essential elements of the cause of action that may be proven through simultaneous class-wide

      evidence.


45.   There are an unknown member of class members, but believed to be more than one-thousand, and

      their claims are substantially identical. The case presents no unusual management difficulties. The

      claims are ideally suited to class treannent, as the claims involve matters of consumer protection law

      and the size of the class is too large for individual litigation, but not so large as to present an obstacle

      to the manageability as a class action.


46.   The prosecution of separate actions by individual members of the class would, as a practical matter,

      impair or impede the ability of others who are not parties to the individual actions to protect their

      interests, and defendants could be confronted with inconsistent standards of conduct.


47.   To plaintiff's knowledge, no other cases have been brought against Defendant U.S. Claims Services

      concerning the class members' claims. Upon information and belief, any litigation involving Defen-

      dant U.S. Claims Services by putative class members would have been defensive in nature-that is,

      defending themselves against Defendant U.S. Claims Services or their collections agency's attempt

      to pursue alleged debts. No such litigation was revealed, but would be revealed through discovery of

      the Defendants.




                                                          12

                                                                                                           Case ID: 191200218
          Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 26 of 63




48. This Court is an appropriate forum to concentrate all litigation respecting class member claims. As

      the class members would be distributed widely throughout the nation, there is no significant nexus to

      the defendants' place of incorporation or principal place of business, and Defendants have indicated

      they intend to rely on Pennsylvania finders law, §§ 1301.11 et seq., for their defense. Defendants also

      seem to conduct a significant amount of their business within Pennsylvania, of which this Court sits

     in the most populous city off This Court has substantial experience with complex- and class-action-

     litigation, and the judicial resources to electively manage it. Therefore, there is no better or more

      appropriate forum.


49. While the individual damages at issue are not large, they are not so small in relation to the expense and

     effort of administering the action. Upon information and belief the average class member's claim is

     between $100 and $1000. Further, this suit seeks both damages and injunctive relief, and any expense

     of this suit is justified by the prevention of future harm to the public.



                                                   COUNTS

                                                    Count# 1
                  Pennsylvania Unfair Trade Practices Consumer Protection Law
                                              73 P.S. §201-1 elseq.


50. Plaintiff incorporates by reference 'W 1 to 49 above as if fully set forth herein.


51. PlaintiHI-individually and on behalf of the proposed class-alleges Defendants engaged in con-

     duct unlawful under due Pennsylvania Unfair Trade Practices Consumer Protection Law (UTPCPL) ,

     73 P.S. §201-1 etseq.


52. Defendants engaged in this unlawful conduct through their solicitations to the rightful owners of

     unclaimed property, where they fail to disclose that the services they provide are unnecessary and

     freely available from the state that is holding the property.


53. Defendants induced property-owners to enter into contracts where the Defendants would be paid a




                                                        13

                                                                                                      Case ID: 191200218
          Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 27 of 63




      percentage of the recovered amounts in exchange for their services of dubious value (e.g. "order-

      ing/providing proper forms, answering any questions, and following up with the claim status") .

54.   All "services" provided by the Defendants are freely available from the state holding the property

      and over no real value or advantage to the property-owner.

ss.   The UTPCPL allows Private Actions for "[a]ny person who purchases [] services primarily for per-

      sonal, family or household purposes and thereby suffers any ascertainable loss of money or property,

      real or person, as a result of the use or employment by any person of a method, act or practice de-

      clared unlawful by [UTPCPL §201-3], may bring a private action to recover actual damages or one

      hundred dollars ($100), whichever is greater." UTPCPL §201-9.2 (a).

56. Plaintif'Tland members of the proposed Class are "person[s] " as defined by UTPCPL §201-2 (2).

57. Plaintiffs and members of the proposed Class have suffered an ascertainable loss in the Defendants

      have enforced- or attempted to enforce- a contract entered into through deception which resulted

      in either a loss of monies to- or an outstanding debt owed by- the plaintiff and class members.

58. Defendants used "unfair or deceptive acts or practices" declared unlawful by UTPCPL § 201-3,

      including both "[k]nowingly misrepresenting that services ... are needed if they are not needed"

      and "[e]ngaging in any other fraudulent or deceptive conduct which creates a likelihood ofconfusion

      or ofmisunderstanding." UTPCPL § 201-2 (4) (xv) & (xxi) .

59. Defendants Hashim and U.S. Claims Services are also "person[s]" as defined by UTPCPL § 201-

      2 (2).

60. Under the DTPCPA, Plaintiffs and members of the proposed Class are entitled to economic damages,

      subject to trebling, § 17.50 (b) (1), injunctive relief § 17.50 (b) (2), attorney's fees, § 17.50 (d), and

      any other relief the Court deems proper, § 17.50 (b) (4) .

61. For violations of the UTPCPL, Plainti3s and members of the proposed Class are entitled to actual

      damages, subject to trebling (but in no circumstances less than $100), attorney's fees, costs and any

      other relief the Court deems necessary or proper. §201-9.2 (b).




                                                         14

                                                                                                         Case ID: 191200218
          Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 28 of 63




                                                    Count #2
                     Texas Deceptive Trade Practices-Consumer Profession Act
                                  Tex. Bus. & Com. Code Ann. §§ 17.41 etseq.


62. PlaintiHlincorporates by reference 919] 1 to 49 above as if fully set forth herein.


63. Plaintiff-individually and on behalf of the proposed class-alleges Defendants engaged 'm unlawful

      and deceptive conduct under the Texas Deceptive Trade Practices-Consumer Protection Act (DT-

      PCPA), Tex. Bus. & Com. Code §§ 17.41 et seq.


64.   The DTPCPA allows consumers to initiate an action for "the use or employment by any person of

      a false, misleading, or deceptive act or practice that is: (A) specifically enumerated in [DTPCPA

      § 17.46 (b)]; and (B) relied on by a consumer to the consumers detriment[.] " DTPCPA § 17.50 (a) .


65. Defendants engaged in unlawful "f`alse, misleading, or deceptive acts or practices", DTPCPA

      §17.46 (a), by "failing to disclose information concerning [] services which was known at the time of

      the transaction if such failure to disclose such information was intended to induce the consumer into

      a transaction into which the consumer would not have entered had the information been disclosed;"

      DTPCPA §17.46 (b) (24).


66. Plaintiff and members of the proposed Class are "consumer[s] " as defined by DTPCPA §17.45 (4) .


67. Plaintiff and members of due proposed Class have suffered "economic damages" as deaned by DT-

      PCPA § 17.45 (11) in that Defendants have enforced- or attempted to enforce- a contract entered

      into through deception which resulted in either a loss of monies to- or an outstanding debt owed by-

      the plaintiH` and class members.


68. Plaintiff and members of the proposed Class relied upon Defendants deception to their detriment

      under § 17.50 (a), as they were induced into- and entered- a fraudulent and deceptive contract with

      the Defendants due to die Defendants failing to disclose essential information that the services were

      either worthless or nearly so.




                                                        15

                                                                                                     Case ID; 191200218
         Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 29 of 63




69. For violations of the DTPCPA, PlaintiHls and members of the proposed Class are entitled to eco-

     nomic damages, subject to trebling, § 17.50 (b) (1), injunctive relief, § 17.50 (b) (2), attorney's fees,

     §17.50 (d), and any other relief the Court deems proper, §17.50 (b) (4).



                                              JURY DEMAND
        For any issues so triable, Plaintiff hereby demands a jury trial.



                                                    RELIEF

         WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, demand that this

     Court enjoin Defendants Hashim and U.S. Claims Services (d/b/a Payne Richards & Associates),

    and any related or successor entities by requiring them in their solicitations to disclose that their

     services are unnecessary, and provide clear and conspicuous instructions for the property-owner to

     file their claim directly with the appropriate state should they choose to do so.

        Further, Plaintiffs demand that judgment be entered in the favor of the Plaintiff DcSimone, on

    behalf of himself and all others similarly situated, against Defendants Hashim and U.S. Claims Ser-

     vices in an amount in excess of $50,000 including damages, statutory trebling, attorneys' fees, costs

    of suit and any other relief this Court may deem just and proper.



                                                              Respegqfully Submitted,




                                                              Andrew B. Austin, Esq.
                                                              Pennsylvania Bar # 323768
                                                              Attorney for Plaintijand Proposed Class
                                                             p.O. Box #54628
                                                             Philadelphia, Pennsylvania 19148
                                                              +1 (610) 656-1956
                                                              austin@stackhousegroup.com




                                                       16

                                                                                                        Case ID: 191200218
     Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 30 of 63




                     VERIFICATION OF DOMINICK DESIMONE

I, Dominick DeSimone, hereby state that I am a Plains&` in this action and declare as follows: have
reviewed this Complaint, and all statements and information contained widlin are true and correct
to the best of my knowledge, information, and belief Further, I understand that the statements in
this Complaint are subject to the penalties of 18 Pa. C.S. §4904 (relating to unsworn falsification to
authorities).




                                                      /l
                                                       Dominick DeSimone



DATEl I     'J6          /9




                                                 17
                                                                                              Case ID: 191200218
Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 31 of 63




                       Exhibit A
                       Past Due Invoice




                             18

                                                            Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 32 of 63




     9 .an Pegasus Dr. suit. NH
       Bukefxlicld. CA M309


          Bill To
                                 I
                                   WmQ
                             LnXssociates


                                                                                                    PAST DUE
                                                                                                                        Date

                                                                                                                   9: f ?;"0l 0)
                                                                                                                                   Invoice
                                                                                                                                     Invoice #

                                                                                                                                      0896080




                                                                                                                                      Pay By


       DONIINICK DESIMONE
       845 CROSS ST
                                                                                                     NOTICE                          lu/I wow

       PHILADELPHIA. PA ]£)I-17-M04




                                                                                                                                    Terms
                                                                                                                                   I5 DAYS


     Quantity                                            Description                                             Rale               Amount
                    Fcnnsylvulxiw #989(s08f)                                                                            70.36                70.30




                          Over 40 billion dollars rennins unclaimed nationwide. Your
                          prompt pa) men is appreciated so we may continue to search
                          and locate any additional monies owed to you.




                      :>,~\':msn"x' CPTIONSL
                      Online - www.prclaims.con\
                      Telephone - 1-800-995-2416 option #3
                      Check or money order by mail




       PAYABLE IMMEDIATELY UPON RECEIPT                                                                        Total                         $7(1.3(\


         Pham. in                      Fax #                                     E-m-lil

     I-X()()-0)95-24 10          1-6(>1 -5')')- l2l) I          SIlillC}'\\'{QiISCli.lilll55l!l'Vil$LS.CUll\




Exhibit A                                                                                                                                          19

                                                                                                                                              Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 33 of 63




                                                                                            98:4w@
                                                                              %Z§ssociates
                                                                                       1.
            this ngrccnmm into by and between Duminirk Desimonc hereinafter referred to as "Claimant," and Faync Richards & Associates.
            hcrcinuflur referred to as 'Agent." Claimant authorizes Agent to cornmurriualc on his/her bchalII:md provide assislaixce dun'ng :he
            recovery process.
                                                                               II.
            The: Agar through hixfher cffons has located Claimant. who may be entitled to do asscW in lltc possession of the Slate Treasurer of
            Pennsylvania, 129 Finance Building, Harrisburg. PA 17120 as described bclnw:

            Ownerls Nmnc(s): DOMINICK DQSIMONE
            Owners Reported Address: 845 CROSS ST. PHILADELPHIA. PA
            Rcpnnvd By: ARAM A
            Property Type: WACES: PAYROLL UNCLAIMED
            Amount: $469.10
            Pmpcrly ID No: 24159865
            Fnync Richards & Associates Reference No: 9896080
                                                                                      Ill.
            In cannidctmiun c; Agent .: r¢.:x..on:1ble elfins :n pro-.-idin; service; Im:l.ldiug init I vi. \ir!\ilvd f \. rirderihg/p\~l1-Ii(ling proper liI'1T.
            answering any questions and following up with cluim status, Claimant agrees lo pay Agent a fee of 15 /» of :he umnunl recovered.
                                                                                      l\'.
            AA additional oonsidcmtion, Ciuimanl will fully assist und cuopcrate with Agent in recovering lhc funds.
                                                                                 \I_
            Agcnl and Claimant ngrea that in the ever Claimant is not entitled to assets \l:s\:ribcd uhuvc and such assets are not recovered. than
            is no obligation on either puny to the other, all expenses being home by the Agent.
                                                                                vt .
            This zgrccnrcnt is valid for ( I) one year from the data signed by the Clnimam nr until nssus in: recovered and ull fees me puid,
            Claimant agrees to work exclusively u ith Agent to recover assets dcscrihcd herein during the term of this a8rcemem.

            Agent: Pnvnc Richards & Associates Address' 3801 Pegasus Drive Suite 101 Bnkvtsfield. CA 93303

            Daytime Plttmc' (66ll 399-1 my                  Date: ans/zu IN

            Agcn1's'llax ID No.: EIN# 05-(l6M.          l   Rugistnltiun No. 0980131-0315 Agcm's Signature'
                                                                                                                              %/9<4
            Prim Narc:        DO/W M   __.,D<§5/Ma»f6=
                                                    Duty:    94///7//7
                               845'

                            9/
            Addr¢ss:               4,455 57` pg, 14  _ ex 1'1(87                                                                       .,
            E-mail'                                 Daytime ,»,,.,,,
                                                                   01¢7-                                                              9 ¢*
            Sigixamrcz              4'7»1m»r/~@/                A?       I7~L<;_'4£.         Relationship: [* cll` 0Hcirs            ' O A 0E xc c u t or


            rLr:Asr<:,slr'n THIS r\CREE\1¥*l.NT IN TIIE r>»zEs!wcE QF A no'l',illy PUBLIC

            S! atcof_
            County of'     ' m1/41 .

            Before mc, Igor.. \urdemiglrcrl Nuthnrity, on this day persmmlly appwred   0 W ) I al IN / <       I W 1 : M i gknnwn \u mu
            Lu belhc person whose name is subscribed w the foregoing Standard Recovery Agreement, who un oath slated to me that he Wecly
            und volunladly executed the same purpascs thunrin expressed, and acknowledged the same to be his free act and deed.
                                                                              4 `fl\.         .
            SUBSCIUBED AND SW ORN TO BEFORE ME ON THIS I                          DAY OF    \.l _I                    . 203
                            I
                              A
                            IIIILWO                                     Cornmonweatth it Penwywanta - Notary 'eat
            Notary Public in und for the Srarzc of          A                  CELESTE CERIQIU, notary Public.
            My commission expires: I n I N ]                                       Phrhdctphia County
                                          I |                                my Commission Expires Jute 2. 1022
                                                                                Cemmésston Number 1250t1__




                  3801 Pegasus Drive, Suite 101, Bakersfield, CA93308 • tel (661)399-1108 • www.PRClaims.com




Exhibit A                                                                                                                                                             20

                                                                                                                                                                    Case ID: 191200218
Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 34 of 63




                       Exhibit B
             Final Invoice Threatening Collections




                              21

                                                            Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 35 of 63




      9                 %associates
        3801 Pcgmus Dr, Suite l()l
        Bakersfield. CA 'I *8fI8

          Bill To
                                    »
                                                                                                                     Date

                                                                                                                  '}.l ?;2[l I q




                                                                                                                  we 8#
                                                                                                                  -o>39 1:38
                                                                                                                                    *f _
                                                                                                                                        Invoice
                                                                                                                                               Invoice #

                                                                                                                                               0806080




                                                                                                                                              35

       DOMINICK DESIMONE                                                                                                  .8       :4   if
       845 CROSS ST                                                                                                       .244 is:
       PHIL.-\DELPHlA. FA l')l47-64()~l                                                                                       4?
                                                                                                                   "E

              --:.........=u--               =-:-._..-. _ -~,.:-.,__.._, .._-                               Pay So"                          '¥'err§a

                                                                                                            I 1!5€2011)                      10 DAYS


     Quantity                                               Description                                       Rate                           Amount

                      Pcnnsylvuiniu #98%()80                                                                         70.36                              70.30




                             You have a legally binding contract "ith our company and
                            have failed to remit pa) rent as agreed. If your payment is
                            not received within tOdays, this account will be turneil over
                            to our collections agency for legal action which may result
                            in additional costs to you.
                            lt'.voll lm e made your payment, please disregard this
                            notice and THANK YOU.



                        PAYMENT opTlo\1s=
                        Online - www.prclaims.con1
                        Telephone - l~800-995-2416 option #3
                        Check or money order by mail




       PAYABLE IMMEDIATELY UPON RECEIPT                                                                    Total                                        570.36


         Pllnnv in                        Fax #                                 E-mail

     1 -3q0-9<)5.'>4 I (1           \-(10 I -39*)- I "0 I         shin l\:yw@r, u. cIailnsscrlriccs.con1




Exhibit B                                                                                                                                                   22
                                                                                                                                                        Case ID: 191200218
   Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 36 of 63




                                                                               ssociates
                                                                             I.
        This ugmzmcnl into by and between Dominick Deslmune hercinahcr referred to as "Claimant," and Payne Richards & Asmciaizs.
        hereinafter referred to as "AgcnL" (ttaiunnm authorizes Agent to mnlnulnicarc on his/her bchalfand provide assistance during the
        nxovury process.
                                                                         It.
        The Agent through his/her cffnns lm lncaiud Chlinmanz, who may he cnlitiW Io d1c assets in xhc possession ofkllc Sialc Treasurer of
        Fenmylvnnin, 129 Finance Building, Harrisburg, PA 17120 as dcscnlbW below:

        Owner's Namc(s): DOMINICK DESKMONP,
        Owner s Repnned Addis' 845 CROSS ST. PHILADELPHIA, PA
        llepnned By: ARAMARK
        Property Type' VVAC ES: PAYROLL UNCLAIM ED
        Amount: $469.10
        Pmperry ID No: 24159865
        Payne Richards & Also¢ial¢m Refmuxcc No: 9896080
                                             .                                Ill.
        l'1 ».n-IdL1::.°cn ox'/xgcm z ru:saon..bhs all:bn:s :so pm siding .crvicc ' !ncludil\;, Lul up I Untiled VL ¢n*dvri~ glprf viding prnpcr Gurn-
        answering any qucstiuns and following up with cluini sinus, Claimant agrees to pay Agent a fem: of 15% of the amount recovered.
                                                                               xv.
        As additional considcmion. Claimant will Mly assist and coopemke with Agent in recovering loc funds.
                                                                               V,
        Agent and Claimant ngrec that in the cvcnl Clainlanl is not nntirlW to asscls described above and such asses are not recovered. when
        is on nbligalion on either poorly no the odicr, all expenses being home by the Agent.
                                                                               VI.
        This agreement is valid for ( I) one year from the dare signed by oh: Claimant or until assets nr¢ recovered and all fees arc paid.
        Claimant agrees to work exclusively with Agent M recover ns'cts d8crihcd herein during the lcnn oflllis ngrcernenl.

            Agunlx Pavnc Richards & Alsoeinles Address: 3801 Penzsus Drlve Sulk: 101 Bakmlield. CA93308

        Daylimc Phnnc: (661 )399-1 198               Dale' 3/28/2019

            Ag¢m's To ID No.: EIN#05-G614871         Registration No. 098013l-DJ IS       Agra's Slgimum:


        Faint Name:        .low/m) J- !5/Mon6                                     Dale:

        Adnlressz           8¢{5l<,e»5s sv- flujq lo                                               IN ( -I 7
        E-mall:
                                                           4
                                                           I                      Daytime Phones f, 7- 949 " /5 ZL
        SiglliiII.ll¢I          ./'r4/141//R            17       n~wvz.¢          Rclalionslzipz     4o»-            DPOA [:]Excculor


        .PLEASE SIGN THIS AGREEMENTIN THE PRESENCE OF A N0'll\lly rum -IC

        Smle o f
        County of        YH l i d .

        Bcfoxe mc, the undersigned authority, Oll \his day personzdly appeared  0 TY) I H I C' .        k           IM
                                                                                                                J M ' - _: Lnmvn to mc
        ¢o be the person whose name is subscribed to the foregoing Standard Racovcry Agreement who on oath stated m mu thx he Healy
        and wlumurily execulW the same purposes \hen:in expressed, and acknowledged the sync mo be his free acl and deed.

        SUBSCRIBED AND SWORN TO BEFORE ME ON THIS 1
                  l
                                                                               D AY O F 7'lvv~1 l
                                                                                           I
                                                                                                           ,mfr
            UilMki (9/M0
                                                                Cnzrmsanwemh of P¢nnylvanm . Notary Sea!
        Nolury Public in and for :he Slow of_                         CELESTE CERIMU, notary Public
        My commission expires: k g 4 2 . _                                Fhiladelphla County
                                     l                              My Cu¢mHssIoI\ Explrcs Jame 2, 2612
                                                                       Cmumission Num fer 125619!




                3801 Pegasus Drive, Suite 101, Bakersfleld, CA 93308 • tel (651)399-1108                            w w w .PRCl ai m s .c om




Exhibit B                                                                                                                                                  23

                                                                                                                                                         Case ID: 191200218
Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 37 of 63




                                    FC
        Application For Certificate Of Finder Registration




                               24

                                                             Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 38 of 63




                                     *\*uP,-N]A 79


                                   9
                                    *
                                   » 8
                                                     %
                                                     8
                                    @
                                                 4
                                                     4
                                        'BE/sue\'"


                    APPLICATION FOR
                     CERTIFICATE OF
                  FINDER REGISTRATION
                        Fennsylvania Fiscal Code Sections
                   1301.11, I301.I1(a), 1301.1 l(b) and l30l.11(c)




Exhibit C                                                              25

                                                                     Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 39 of 63




                                                                            r'_.ui4
                                                                              £514
                                                                           . #T

                                                                      `-NIA TO

                                                                         (4
                                                                 4°                    6
                                                                 81       g*



                                                                  4,
                                                                      @6
                                                                      *~8L1s1-1?-9 \
                                                                                       2:
                                                                                       I



                                                             INSTRUCTIONS
         APPLICATION FOR CERTIFICATE OF FINDER REGISTRATION                                                                                    I

      All questions must be typewritten or written in black or blue ink. All answers must be legible. The Department will view
      illegible answers as blank answers. All questions must be answered completely. If an answer is not applicable, indicate as
      muc h.


      All supplemental answers must include the number of the corresponding question,

        Qu estion l .   List the e~lnail address and telephone number that will be used on your contracts unless you have a company,

        Question 2.     This question must only be answered if you are operating as it finder from a business. Please be advised that
                        all individuals who operate as finders in Pennsylvania need to obtain a finder registration number even if they
                        work for the same company. The finder registration number belongs to the individual riot the business,

                        For example: five employees l`rom ABC Finder Company operate 'IS Hinders in Pennsylvania then five finder
                        registration numbers must be issued, lt does not matter where the employee is physically headquartered
                        or where the claimants reside as long as the employee is in the business of finding property reported to
                        Pennsylvania for claimants, they need to obtain a registration number

        Question 3.     If you answered yes, you must provide the information requested.

        Question 4.     This includes a conviction or guilty plea in Pennsylvania as well as in another state or the federal jurisdiction
                        If the answer is yes, you must detail the crimes you pled guilty to or were convicted of as well as the
                        circumstances surrounding the crimes. You may include any extenuating circumstances that you believe
                        Treasury should take into consideration when evaluating your application.

      Question 5-7.     lt is incumbent upon the applicant to answer these questions honestly. If an applicant is unsure if a plea or
                        conviction in anotherjurisdiction is applicable, the applicant should still disclose on a separate sheet of paper
                        the plea or conviction and the circumstances surrounding such conviction.

                        No applicant should Hiil to disclose pleas or convictions because they believe such pleas or convictions were
                        cleared from their criminal record. Often the records are not olticially cleared and arc still pan of your
                        criminal record. Failure to disclose may result in a denial.

       Question 8.      An administrative agency is any agency of federal, state and local govcmment that may investigate citizens
                        for infractions of criminal or civil laws. For example, the Pennsylvania Department of State provides
                        professional licenses and investigates infractions of both criminal and civil lfnv Such investigations must be
                        disclosed.

       Question 9.      You must disclose the bankruptcy, make note of the circumstances surrounding the bankruptcy arid the status
                        thereof

      Question 10.      You must provide your finder agreement contract. This must be the finder agreement contract you will use
                        for all property held by the Pennsylvania Treasury Department. Please be advised it may be considered a
                        violation of your registration if the agreement that you provide to your clients is different from the agreement
                        submitted with your application and you failed to amend it with the Office oflnvestigations.

      Question 11.      These character references are a must.


                           _


Exhibit C                                                                                                                                     26

                                                                                                                                            Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 40 of 63




                         COMPLETED APPLICATION AND ACCOMPANYINC FORMS

            .       You must include with your application the following:                                                            E




                    1. Application with all questions answers and all required supplemental sheets
                    2.   Recent full-flace color photogmpli
                    3.   Copy of your driver's license or state issued identification card
                    4.   Original notarized character reference letters
                    5.   Copy of current contract that you used for Pennsylvania claimants
                    6. Notarized Applicant Certification and Acknowledgement (last page otlApplication)

        TREASURY\V]LLONL\' EWLUATE AND PROCESS COMPLETEAPPLICATIONS FOR REGISTRATION.
        Failure m canyz/elelv 0ll.Y'll'€l' questions or lu provide supplwnuzlul information will cause yarn' up/Jlicarimz lo be
        zlcemed incomplela Any incomplete npplicatiolts will be returned to applicrmt willyt being processer

        •           IFYOURAPPLICATION IS COMPLETE PLEASE SEND IT TO:

                                 Office of Investigations 127 Finance Building
                                              Harrisburg, PA 17120
                                              PH- 717.787-1606



        For vo u \' in tO run a son


        .           lt takes an average otl60 days for Treasury to evaluate applications.
        .           If you receive a registration, it must be listed on all claim forms with which you are associated.
                                                                                                                                     I




                z                                   _                                                                               .1




Exhibit C                                                                                                                           27

                                                                                                                                  Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 41 of 63




                                                               *4AWA
                                                               E

                                                            n.
                                                            . i n8* =             Q



                                                              s@~,            <
                                                                 'l5'1ISHF»9\


                                   APPLICATICN FOR CERTIFICATE OF
                                        FINDER REGISTRATION
                                 Pennsylvania Fiscal Code Sections 1301.11, 1301.11(a), ]30l.Il(b) and
                                                                 1301 . I l(<=)

                                                   Tjyze or print using black or blue ink


     Pursuant lo the Unclaimed Property Act, this Application for Certificate of Finder Registration (".»\pplicah'on") is to be completed
     by any person wishing to engage in any activity for the purpose of lccuting, delivering, recovering, or assisting in the recovery of
     unclaimed property, and receive a fee, compensation, commission, or other remuneration for such activity. A separate form must
     be completed and submitted by each and every individual seeking to engage in this activity for compensation. Upon the filing of
     the Application, the Pennsylvania Treasury Department("Trcasmy")may investigate the applicant to verify the information provided
     and to detenninc the applicants eligibility br a Ceniticate of Finder Registration.

     All questions must be completed, All supplemental answers provided to Treasury on separate sheets of paper mull be use tvrir/en
     and include the number otlthc corresponding question. Please be advised that you must provide all required documentation
     before Treasury will begin processing your application. Your application \will not be deemed complete and ready for review
     unless all required documentation is provided.

     Note: Confidential personal information may he accessed by Treasury employees in order' to process, review and/or
     approve or deny yourApplication. The 'u1llorn1ati0u requested is required for the processing of yuurApplicalion, and if such
     information is not p\'ovided,Treasuly may stop processing and/ordeny yourAIlplicatiml. Bysuhmitting a Application, you
     arc providing your consent forTrcasuryemployees lo access coulidcntial personal information for this purpose.


              1    Name ofApplicant:

                   HomeAddress:

                   City, State, Zip Code:




                                                                                                                                            I
                   Social Seeurily Number:

                   Telephone Number:                                      E~Mail Address:



          2.       Company Name:

                   Doing BusinessAs:

                   CompzlnyAddress:
         4!

                   City, Slate, Zip Code:

                   Federal Tas ID Number:

                   Telephone Number:                                      E-Mail Address:




                                                                                                                          H'
                                                                                      Cerrifcafe o/Reglstralio/1 App/lcatlo    Page I of5




Exhibit C                                                                                                                                   28

                                                                                                                                       Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 42 of 63




                                                                                                                                                I
     3.     lfyou are a Pennsylvania resident, have you worked or resided outside Pennsylvania at any time during the preceding ten
            (10) years? If yes, provide on a separate sheet of paper your residential addresses outside Pennsylvania and the names,
            addresses, and telephone numbers of the employers for whom you worked. Yes               No

     4,     During the ten (10) year period immediately preceding submission of this Application, have you ever pled guilty to or been
            convicted of a felony in Pennsylvania or any otherjurisdiclion. Yes             No          If yes,
                                                                                                            _   please explain on a separate
            sheet of paper the circumstances surrounding the conviction, which must be attached to tl\isApplication.

     5.     During the ten (10) year period immediately preceding the submission of this Application, have you ever pled guilty to or
            been convicted of the following theft or theft related offenses under 18 Fa.C.S. Chapter 39 or its equivalent if committed




                                                                                                                                                I
            in another jurisdiction (including federal):
                       a    Theli by unlawfluI taking or disposition                                        Yes             No
                       11   The& by deception                                                               Yes             No
                       Q    Thai by extortion                                                               Yes             No
                       d    Theft of property lost, mislaid or delivered by mistake                         Yes             No
                       c    Receiving stolen property                                                       Yes             No
                       f    They of services                                                                Yes             No
                       g    The& by failure to make required disposition of funds received                  Yes             No
                       h    Unauthorized use of automobiles and other vehicles                             Yes              No
                       i.   Retail Theft                                                                   Yes              No
                       j,   Library Thai                                                                   Yes              No
                       k    Unlawful possession of retail or library heR instruments                       Yes              No
                      l     Organized retail theft                                                         Yes              No
                       m Theft of trade secrets                                                            Yes              No
                       n    Theft of unpublished dramas and musical compositions                           Yes              No
                       o.   Theft of leased property                                                       Yes              No
                       p    'l`hcft of motor vehicle                                                       Yes              No

            If you checked yes to any of the they related offenses above, please explain the circumstances surrounding the conviction
            or plea on a separate sheet of paper, which must be attached to this Application,

            lfyou checked "no to all of the offenses iii 5, please read and initial amer the thllmving statelmnti
            I hereby cl/lax/ um/er Seelimz 4904 of/he PenIIsy/valiia ( rimes Curie andpeizu/Iv ofpeljuly //ml I have Iluver been cwzvicled UI
            pled guilt' to fury of//ie above nienrionezl ihq/I Qfté1iscx in Peiim) iwmiu or We' al/n rj111'ivdidi1>l1.       /uilials
                                                                                                                                                    l
     6.     During the len (10) year period immediately preceding the submission of this Application, have you ever pled guilty to or
            been com iced of the following forgery or fraudulent related offenses as set forth iii 18 Pa.C.S. Chapter41 or its equivalent
            if committed in another jurisdiction (including federal):

                      a     Forgery                                                                        Yes             No
                      h     Simulating object of anliquitygarity, etc.                                     Ye               No
                      c     Fraudulent destruction, removal or concealment of recordable instruments       Yes              No                      5



                      d     Tampering with records or identification                                       Yes             No
                      e.    Bad checks                                                                     Yes             No
                      f     Access device fraud                                                            Yes             No

                      g     Unlawful device-maldng equipment                                               Yes             No
                      h     Deceptive or fraudulent business practices                                     Yes             No
                      L     Deception relating to kosher food products                                     Yes             No
                      j~    Deception relating to certification of minority business enterprise or
                            women's business enterprise                                                    Yes             No




                                                                                       CerlyicM -19   Regisfralia     plicalioM994   ag         5




Exhibit C                                                                                                                                           29

                                                                                                                                            Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 43 of 63




                       k     Commercial bribery and breach of duty to act disinterestedly                      Ye              No
                       l     Rigging publicly exhibited contest                                               Yes              No
                        in   Defrauding secured creditors                                                      Yes             No
                       n.    Fraud in insolvency                                                               Yes             No
                       o.    Receiving deposits in a failing financial institution                            Yes              No
                       p.    Misapplication of cntrusled property and property of gnvemment or
                             Financial institutions                                                            Yes             No
                       q.    Securing execution of documents by deception                                     Yes              No
                       r.    Falsely impersonating persons privately employed                                 Yes              No
                       s.    Copying, recording devices                                                       Yes              No
                       l.    Unlawflul operation of recording device in motion picture theater                Yes              No
                       u. Insurance fraud                                                                     Yes              No
                       v.    Washing vehicle titles                                                           Yes              No
                        w. Trademark counterfeiting                                                           Yes              No
                       x. Identify theft                                                                      Yes              No

            If you checked yes to any of the fraud related offenses above, please explain the circumstances surrounding the
            conviction or plea on EI separate sheet of paper, which must be attached to this Application.

            If you checked "no" to all of the oltenses in 6, please read and initial alter the following statement:
            I hereby 1/Iles( under Section 4904 oflhe Peiimyh rmiu Criznes Code aruipenulgf ofperjmj' llmf I /1avL never been convic/r.d
             nip/ed Gui/ly to mg' of the rIbove~mLnIionu¢I_:rgeIQv vrj9'¢mz/ulelil I'elared ojbnses in Perrin) 'Ivaniu or my of/ter jm'Lvdictiml.
                                initials


     7.     During the ten ( l0) year period immediately preceding the submission of this Application, have you ever pled guilty to or
            been convicted of the following perjury, false swearing, fraud or other related offenses as set forth in 18 Pa.C,S. Chapter
            49 or its equivalent if committed in another jurisdiction (including federal):

                       a     Perjury                                                                          Yes              No
                       h     False swearing                                                                   Yes              No
                       c.    Unsworn falsification to authorities                                             Yes              No
                       d     False alanns to agencies of public safety                                        Yes              No
                       e     False reports to law enforcement authorities                                     Yes              No
                       f     False reports of child abuse                                                     Yes              No
                       g     Witness or information taking bribe                                              Yes              No
                      h      Tampering with or fabricating physical evidence                                  Yes              No
                      i      Tampering with public records or iMormation                                      Yes              No
                                                                                                                                                    x


                       j.    Impersonating a public servant                                                   Yes              No
                       L     Impersonating a notary public or holder of a professional or
                             occupational license                                                             Yes             1%
                       1.    False identification to law entixrcenlent authorities                            Yes              No
                       rn Failure to comply with registration of sexual Offenders requirement                 Yes              No

                       n     Failure to comply with registration requirements                                 Yes              No

               If you checked yes to any of the fraud related offenses above, please explain the circumstances surrounding the
               conviction or plea on a separate sheet of paper, which must be attached to this Application.

               If you checked "no" to all of the offenses in 7, please read and initial after the following statement:
               I /iereby arrest imder Suction 4904 vfllze Pe11m)1\'uni(I C/'illles Carle wzdpemllrv ufperjwy I/iz/I I luwe /fever been cnnrieled
               nrpledguilfv lo iv rjllie uboi'e-Inunlim184/fIgeg' orfrmulille1ir /elated v.wnvcs ill Pen/1.9 Jvuniu or um' or/ieI'jtlI'£vdiclimi.
                                   iniliulx


                                                                                         C`ei-:merIie ofkegislraiion Application | Page3 of5




Exhibit C                                                                                                                                           30

                                                                                                                                                Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 44 of 63




                                                 I

      a     Did you act as a finder in Pennsylvania previous to the registration requirement? Yes          No
                lfyou answered yes to number 8, please answer the following questions:

                   8.            Did you ever violate the Pennsylvania Disposition of Abandoned and Unclaimed Prnpeity Act, including
                                 cliargiiig clients and/or uncldnied property claimants more than l5% of the value of property?

                                 Yes        No          lfyes, please explain the circumstances on a separate sheet of paper that must
                                 be attached to this application.


                   b.           Have you ever been the subject of an investigation by a state, county or local administrative agency?
                                Yes       No           If yes, please explain the circumstances on a separate sheet of paper that must
                                he attached to this application.


      9     llavc you or has your business filed for bankruptcy in the last ten (10) years? Yes     No       . If yes, please explain
             the circumstances and status of the bankruptcy on a separate sheet of paper that must be attached to this Application,


     10.    Please sublnit a copy of your unclainted property tinder contract that will be provided to claimants.


     II.    You must also provide Treasury with two character references along with a written statement tram each. The written
            statements must be attached to this application and the cltaractcr ivitncsscs contact information must be completed below.
            Treasury may contact these witnesses nhcn processing this Application. Please be advised that the character references
            may not include family members, current employees orsubcontmctors.


                        a       Character WitnessName:


                                Address:


                                City, State, Zip Code:




                        b.
                                TelephoneNumher:



                                Character Witness name:


                                Address


                                City, Slate, Zip Code:
                                                                                                                                         I
                                TelephoneNumbcr:


     12     I understand the following:

            Should I be granted a registration to act is an unclaimed property finder in Pennsylvania, I will faithfully follow the
            Disposition of Abandoncd and Unclaimed Properly Act (72 PS. § l301_l ct seq.). any tmclaimcd property regulations set
            forth in the Fcnnsylvania Code, and any Bureau of Unclainted Propcny policies. [understand that by law my fee must not
            exceed uffilieen (15%) of the value of the unclaimed property. I further understand that Treasury will both investigate        8



            my application and, if I am approved for a registration, may initiate an investigation for any allegation or complaint of
            misconduct. I understand that Treasury may revoke my registration in accordance with the provisions of the Disposition
            ollAbandoned and Unclaimed Property Act.               (initials)



                                                                               9, M mi  tic       Regis!                    HEag H/5
                                                                                                                    pliculiol




Exhibit C                                                                                                                                 31

                                                                                                                                        Case ID: 191200218
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 45 of 63




     Mail: (I) Application, (2) recent full-face color photograph, (3) a copy of your driver's license or state issued identification
     card (4) original, notarized character reference letters from above-listed references, and (5) copy ofa current contract that you will
     use for Pennsylvania claimants! tot

                                                   Of lice of liivestigations 127 Finance Building
                                                                 Harrisburg, PA 17120
                                                                  PH ._ 717~787-1606
                                                    Email lindcrrcgistralion@patreasury.gov



                                            Applicant Certification and Acknowledgement


                       I do hereby ccnify that I have not, during the len year period immediately preceding
                       the submission of this application, violated, been convicted, or pled guilty lo any crimes
                       enumerated in Chapters 39, 41 or 49 in the Pennsylvania Crimes Code as specified above.

                       1 further certify, under penalties of perjury, that all the information provided on this
                       Application for Registration is true and correct, and all supporting documentation
                       presented are original or true unaltered copies of the original documents. I acknowledge
                       that any false orperjured statement may subject me to criminal liability under Pennsylvania
                       (.,rinles Code Section 4904 and Sections 1301.25 of the Disposition of Abandoned and
                       Unclaimed Propert_vAct. I acknowledge that any false information, or the discovery of any
                       disqualifying information, may be grounds for the denial or revocation of a certificate of
                       registration.

                       I certify that l have read and will abide by the requirements of the Disposition of Abandoned
                       and Unclaimed Property Act. I will hold the Commonwealth of Pennsylvania and Treasury




                                                                                                                                                        I
                       Department, its othcers and employees harmless from any damages, losses, or claims of any kind
                      resulting from my submission of this Application tor Registration and any denial, or subsequent
                      revocation, of the approval to engage in activities under the Disposition of Abandoned and
                      Unclaimed Property Act, as well as any damages, losses, or claims of any kind arising from
                      a finding that an agreement entered into pursuant to the Disposition of Abandoned arid
                      Unclnim ed Property Act is invalid.

                      Ap/rliranfi* .S'/gmrnrrc                                     Dale


                     Stale of

                     County of


                      This Application Xbr Registration was signed, in my presence, by Applicant, and swam before
                      me on this                      day of                 20



                                                                                     Seal or Stamp


                     Null' Public Signulure


     i. Please be advised that any changes to your finder contract must be submitted as an amendment to your application for registration as long as
     you arc a registered Pennsylvania finder.




                                                                                           Certs/ienie ofkegisrr/:tion Applicnllon | Page 5 of5




Exhibit C                                                                                                                                                32

                                                                                                                                                       Case ID: 191200218
        Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 46 of 63




     Andrew B. Austin, Esq.
     Pennsylvania Bar # 323768
     Attorney for Plaintiff and Proposed Class
     P.O. Box # 54628
     Philadelphia, Pennsylvania 19148
     +1 (610) 656-1956
     austin@stackhouseg1'oup.com

     Dominick DeSimone, Plains#(s);                         COURT OF COMMON PLEAS
                                                             PHILADELPHIA COUNTY
                          'US.

     U.S. Claims Services Inc., and Paul                         December Term, 2019
     Hashim, Defendant(s).                                               No. 218
                                                                    CLASS ACTION

                                     AFFIDAVIT OF SERVICE


   I, Andrew B. Austin, Esq., attorney for the Plaintiff and Proposed Class, hereby depose and say:


1. Defendant U.S. Claims Services was served on December 9m 2019 via certified mail, return receipt

    requested-in accordance with Pennsylvania Rules of Civil Procedure No. 404 (2) (service outside

    the Commonwealth) and No. 403 (service by mail)-at their principal place of business: 3801 Pe-

   gasus Drive #101, Bakersfield, California, 93308. The document was accepted, signed and proof of

   service was returned. (Ex. B.)

2. Defendant Paul R. Hashim was served on December 13th 2019 via certified mail, return receipt
   requested-in accordance with Pennsylvania Rules of Civil Procedure No. 404 (2) (service outside

   the Commonwealth) and No. 403 (service by mail)-at his home address listed with the Texas Secre-

   tary ofState- 852 Lombardy Court, Fort Worth, Texas 76112. (Ex. A.) The document was accepted,

   signed and proof ofservice was returned. (Ex. C.)




                                                   1
Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 47 of 63




                                  Respectfully Submitted,




                                                                     I   I




                                  P.O. Box # 54628
                                  Philadelphia, Pennsylvania 19148
                                  +1 (610) 656-1956
                                  austin@stackhousegroup.com




                              2
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 48 of 63




                                CERTIFICATE OF SERVICE


I, Andrew B. Austin, Esq., hereby certify that I have served a copy of this Affidavit of Service and
other documents upon the Defendants' Attorney, Mr. William Palmer, Esq. of Palmer Law Group
in Bakersfield, California via electronic- and hrst-class- mail on Friday, December 20'h 2019.



                                                      Respectfully Submitted,




                                                                W

                                                      Andrew B. Austin, Esq.
                                                      Pennsylvania Bar # 323768
                                                      Attorn@lfor Plaintwand Proposed Class
Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 49 of 63




                        EXHIBITA
       Texas Secretary of State Certificate of Formation for
                    U.S. Claims Services, Inc.
                     (reflecting Paul Hashim 's address)




                                     4
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 50 of 63




                Form 201                                                                          This space reserved for office use.

                (Revised 05/11)                                              18
                                                                        , l 1'J;-
                                                                              *\
                                                                    I-.*b ., : `

               Submit in duplicate to:
                                                                   k
                                                                    i    40
                                                                        ;-u .
                                                                         "L¢..
                                                                                ; it
                                                                                     3*1
                                                                                                                       F I L E D
               Secretary of State                                                                                In the Office of the
               P.O. Box 13697                                                                                 Secretary of State of Texas
              .Austin, TX78711-3697                  Certificate of Formation
               512463-5555                           For-Pro6t Corporation                                          JAN r1 2018
               FAX: 512/463-S709
               Filing Fee: $300                                                                              Corporations Section

                                                         Article 1 - Entity Name and'Type

              The filing entity being formed is a for-profit corporation. The name of the entity is:

              U.S. Claims Services. Inc.
              The name must contain the word "et
                                             rp uralion." "com
                                                             P an
                                                                y . " "Incarporated," '1imitcd"or an abbreviation ozone ofthesc farms.

                                             Article 2 _ Registered Agent and Registered Office
                                              (See insmicxions. Select and complete elnher A nrB and complete C.)
                   A. The initial registered agent is an organization (ramo be emery named above) by the name of?
             Paracorp Incorporated
             OR
                   B. The initial registered agent is an individual resident of the state whose name is set forth below:

             Hr." Name                                      u./.                      Lou Nam:

             C. The business address of the registered agent and the registered office address is:

             3610-2 N Josey LN #223                                Carrollton                                  TX         75007
             Srrze/ Addru:                                         co                                          State      ZWCade

                                                                   Article 3 -Directors
                                                            (A minimum nil direcwris required.)

            The number of directors constituting the initial board of directors and the names and addresses of the
            person or persons who are to serve as directors until the inst annual meeting of shareholders or until
            their successors are elected and qualified are as follows:

            Director I


            Paul                                                   R                 Hashim
            fTr:1 Name                                          ML                   Le-vf Nam:                                SWF.:

            852 Lombalby Ct                                     For Worth                           TX         76122              USA
            Sires/ or Mailing Addrm                             cry                                Slalz       Zip C044            Canal/y




            Fom\ 20 I                  RECEIVED                                  4

                                           JAN 11 2018
                                      secretary of State




Exhibit A                                                                                                                                    5
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 51 of 63




              Director2


              Firs/ Name                                             ML             Last Name                                             .f rf x



              Sires! or Mailing Addru:                               cry                                    S/als        Ep Code              Counlry


             Dircclor3



             Fiiarl :Value                                           MJ             Lair Name                                             SIWLC




             StreeloI'MallllIr Addru:                                CT                                     S/are       Zip Code             Uvllrllly



                                                               Article 4 -Authorized Shares
                                (Provide the number ofdlarcs in lhs spar: below, then select oplian AA: uplion B, do not select both.)


             The total number of shares the corporation is authorized to issue is:                         10,000

                 A. The par value of each of the authorized shares is:
             OR
             v B. The shares shall have no par value.
             If the sharu are to be divided into classy, you must set faith the designation ofeaeh class, the number ofshms of each class, the par value
             (orslalemenr often par value) and the preferences, IiMlntions, and relative right nfeach class in the space provided (Cr supplemental     '
             information on this form.

                                                                     Article 5 - Purpose

            The impose for which the corporation is formed is for the transach'on of any and all lawUxl business for
            whic a for-profit corporation may be organized under the Texas Business Organizations Code.

                                                        Supplemental Provisions/Infonnadon

            Text Anna: [The aruched addendum. if any. is incorporated herein by re fcrence..




            Pom201                                                              5




Exhibit A                                                                                                                                                  6
    Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 52 of 63




                                                                0z'gamz'er

              'Use name and address of the organizer.

              Kenneth E. Rhodes
             Name

             1101 15th So STE A                          Bnkers6eld                                 CA      93301
             Srrzel at Mailing Addraxs                   C /4                                       Slave   Zip Coda


                                           Effectiveness ofFLling,(s¢1=¢¢ eilheg- A, B, or c)

              A. v This document becomes elective when the document is Bled by the secretary of state.
             B. 0 'This document becomes eEecdve at a later date, which is not more than ninety (90) days &om
             the date of signing. The delayed effective date is:
             C. 0 This dopumem takes eject upon the ocdunence of a fugue event or fact, other than the
             passageof time. The 90"' day airer the date of signing is:
             The following event orfact will cause the document to take effect in the manner described below:




                                                                Execution

             The undersigned a8nns that the person designated as reystewed agent has consented to the
            appo'mtmeM. The undersigned signs this document subject to the penalties imposeli by law for the
            submission of a materially false or fraudulent instrument and certifies under penalty ofperjury that the
            undersigned is authorized to execute the Filing instnmient.

            Date:     Decelnber27,20l7




                                                                Kemielh E. Rhodes
                                                                Prinizd Dr typed name ofoiganizcr




            Form20l                                                 6




Exhibit A                                                                                                              7
Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 53 of 63




                        EXHIBIT B
   Service via U.S. Postal Service for U.S. Claims Services, Inc.

                     (certified, return receipt attached)




                                     8
       Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 54 of 63




USPS.com° - USPS Tracking° Results                                                                                        12/20/19, 8237 AM




                                               ®                                                                            FAQs >
   USPS Tracking

                                                   Track Another Package +



                    Get the free Inform/:d Delivery® feature to receive
                                                                                    Learn More
                    automated notificecions on your packages                                              (Mips-//reg.usps.com/xsell?

                    app=UspsTools&ref=ho nepageBanner&appURL=ht1ps ASA A2F /»2Finformeddelivery.usps.com/boMpages/Intro/starhaction)




                                                                                                                        Remove x
               Tracking Number: 70150640000343098859

               Your item was delivered to an individual at the address at 11:28 am on
               December 9, 201 g in BAKERSFIELD, CA 93308.




                6? Delivered
               December 9, 2019 at 11:28 am
               Delivered, Left with Individual
               BAKERSFIELD, CA 93308
               Get Updates V




                   Text & Email Updates                                                                           v

                   Tracking History                                                                               V

                   Product Information                                                                            V
hltps'//tools.usps.com/go/TrackconfirmAction.action?tLabels=7015064000034309BB59                                                Page 1 of 2




Exhibit B                                                                                                                               9
      Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 55 of 63




USPS.com9 - USPS Tracklng° Results                                                            12/20/19, 8:37 AM




                                                                 See Less /\




                                  Can't find what you're looking for?
                         Go to our FAQS section to find answers to your tracking questions.


                                                                      FAQs




https://tools.nsps.com/go/TrackConfirmAciion.action?tLabels-701506d000034309B859                   Page 2 of 2




Exhibit B                                                                                                 10
         Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 56 of 63




ENDER: COMPLETE THIS SECTION                               CQMPLETE THIS SECTION ON DELIVERY

| Complete Rams 1, 2, and a.                                                                             |- Agent
| Prfnt your name and address on the reverse
   so that we can return the emu \o you.                                                                  AddIB €G8
                                                      /B` Received by (Pd ; I Name)               `C. Date of D e t
I Almach this cam to the back of the mallplece,                                                                            3

   or on the front H space peumlts.                   'r             ' ..         1                                        I

- .Alllde Addressed m:                                     D. is delivery nddl§al€rlfelen\ from Ran 17   I   Yes
                                                               If YES. emu delivery addless below:       I   No



éésc Svcé                                                                                                                  1
gprmaea mA mrs is                                 I
                                                                                                                           E


                                                                                                                           x

                                                                                                                           E


          II
                                                       .    :0 Type                           l 1 Marity Mail-Exp¢u9@

                                II
 IllllllllllllllHIIIIIIIIIIIIIIIIIII
                                                  lv   hsmnaunn
                                                    Mun siglmue naeuuw nanny
                                                  V` Cdtilliad Mai®
                                                  D C9959 Mai Rueuktod Mew
                                                                                              W Rndriullé Marl"'
                                                                                              V 998W Md\Ruhidud :
                                                                                                 i n Healy: M
                                                                                                                 s
                                                                                                                           s


                                                                                                                           E
     9590 9402 3673 7335 6748 51                                                              iv m M         .
                                                    Gukciun Deiwry
                                                  - Confucian Nemmm-num ueivuy                n ggnaq" Cel\fllmaMIDI\""'
. Annie Nurnba. lframfamnm mrvlna w   m-                                                      v* ssmuatue canrmeuon
                     7015 Db4D Dumb               430 =| 8 8 5 9                                 Reaixidsd news
                                                  |`- una ~x~u1                                                            s
                                                                                                                    i
'S Form 3811. July2015 PSN 7530424100-8053                                                 Domestic Return Receipt -.




 Exhibit B                                                                                                                     11
     Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 57 of 63




             *'9§¥§9'¥8!$ !i9¥.15s      e
                                                                           First-Clas§ Mail
                                                                           Posiage & Fees Pald

    nIIrIIII
      VH l¢HHl4llI4HIIIIIII
                    H II
                                                 HHII                      USPS
                                                                           Pemlt No. G-10
                                                                                                  I
                                                                                                  E
                                                                                                  i
                                                                                                  g
                                                                                                  8
   9590 9403 31,73 7335 B748 SL
                                                                                                  e

 United States         • Send   Please p nt your name, add ess, a    2IP+4° n lh s box'           I
 Postal Service                                                                                   g
                                     mzew K WSw-..>                                               E




                            Po GUM                           S'-t 878
                                                                                                  I
                                ?v\\<-A 'PA www                                           I
                                                                                                  I
                                                                                                  8

                                                                    'I \                         .I
                                                                                                 4
-€582888               UH;fIuIvlHlll:II!»W I\l]HI1f»IMIIIllvII!1IIIII"II"'Ml                     .I

                                                                                                 3




Exhibit B                                                                                             12
Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 58 of 63




                        EXHIBIT C
        Service via U.S. Postal Service for Paul R. Hashim

                     (certified, return receipt attached)




                                     13
      Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 59 of 63




USPS.com - USPS Tracking° Results                                                                                        12/20/19, 8:36 AM




                                              ®                                                                             FAQs >
   USPS Traeking

                                                  Track Another Package +



                    Get the free lnformud Delivery® feature to receive
                                                                                   Learn More
                    automated notifications on your packages                                             (hhps'//reg.usps.com/xsell?

                   app=UspsTools&rsf=ho nepageBanner&appURL=https ASA k2F%2Finlormeddelivery.usps.com/box/pages/intro/start.actlon)




                                                                                                                       Remove X
               Tracking Number: 70150640000343098842

               Your item was delivered to an individual at the address at 6:07 pm on
               December 13, 2019 in FORT WORTH, TX 76112.




                G/ Delivered
               December 13, 2019 at 6:07 pm
               Delivered, Left with Individual
               FORT WORTH, TX 76112

               Get Updates V




                   Text & Email Updates                                                                           V

                   Tracking History                                                                               /\

                   December 13, 2019, 6:07 pm

imps://tuols.usps.com/go/TrackConfirmActinn.action?tLabels 7015064000034309B842                                                Page 1 of 3




Exhibit C                                                                                                                              14
      Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 60 of 63




USPS.com° - USPS Tracking@ Resulis                                                                       12/20/19, B135 AM



                    Delivered, Left with Individual
                    FORT WORTH, TX 76112
                    Your item was delivered to an individual at the address at 6:07 pm on December 13,
                    2019 in FORT WORTH, TX 76112.



                    December 13, 2019, 8:22 am
                    Arrived at Unit
                    FORT WORTH, TX 76105



                    December 1 o, 2019
                    In Transit to Next Facility



                   December 6, 2019, 9:30 pm
                   Departed USPS Regional Facility
                   FORT WORTH TX DISTRIBUTION CENTER



                   December 6, 2019, 7:01 am
                   Arrived at USPS Regional Destination Facility
                   FORT WORTH TX DISTRIBUTION CENTER



                   December 4, 2019, 8:59 pm
                   Arrived at USPS Regional Origin Facility
                   PHILADELPHIA PA DISTRIBUTION CENTER



                   December 4, 2019, 1:19 pm
                   USPS in possession of item
                   PHILADELPHIA, PA 19148




                   Product Information                                                            /\




ht1ps://louis.usps,com/go/TrackConfirmAc!iun.ac¢ion?tLabels 7015064000034309B842                              Page 2 of 3




Exhibit C                                                                                                            15
      Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 61 of 63




 USPS.com° - USPS Tracking" Results                                                           12/20/19, a=as AM




                     Postal           Features:             See tracking for related item:
                     Product:         certified Mails       9590940236737335674868
                     First-                                 (/go/TrackConfirmAction.action?
                     Class                                  tLabels=9590940236737335674868)
                     Mail®




                                                                 See Less A




                                  Can't find what you're looking for?
                         Go to our FAQS section to find answers to your tracking questions.


                                                                     FAQs




https://tools.usps.com/go/TrackConfirmActlon.action?lLabels=70150640000343098842                   Page 3 of 3




Exhibit C                                                                                                 16
             Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 62 of 63




                                                                                        I

                                                                                   I




                                                                                    I
                                                                                   II
                                                                                    I
                                                                                   I
                                                                                   I


                                                                                   l
                                                                                   I
                                                                                   I

I

I
I                                                                                  4




                                                                                   I

I

II

      ll




                             Q
                                                               *                   I
                                                                     x
                                                      11


I




                                                                                        I
I

I                                                                                       I




           II'
                  II
      5

                       I I
                                                                                   8




     Exhibit C                                                                17
     Case 2:19-cv-06150-GJP Document 1 Filed 12/27/19 Page 63 of 63




             u§x;s3&#§§gpG #                                                                     I3
                                                                          First-Class Mail



     II II
    U flllil ui HWIMW
                  A.
                      nlnulunl
                                                  Illlll                  Postage & Fees Paid
                                                                          USPS
                                                                          Permit No. G-10
                                                                                                ;ii
                                                                                                Le


   9590 9403 3873 7335 B748 LE
                      • Sender: Please print your name, addr      and Z!P+4" 'n m s box
                                                                                                I
                                                                                                I
 United States
 Postal Service                                                                                 i
                           Ago¢£v~DG                            °¥¥\*7                          Il

                             Bo! $9628                                                           3




                           PA PA l'n~l9                                                         3
                                                                                                1

                  ll!'1nv!h'I!!Il~lll'!1l!'1"l1\f»Il'l1I"U~IlllI'illlII»l'lll




Exhibit C                                                                                             18
